UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210-2805 (Address of principal executive offices) (Zip code) SALVATORE SCHIAVONE, , BOSTON, MA 02210-2805 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 663-4497 Date of fiscal year end: 7/31 Date of reporting period: 1/31/14 ITEM 1. REPORTS TO STOCKHOLDERS. The Registrant prepared eleven semiannual reports to shareholders for the period ended January 31, 2014. The first report applies to the Technical Opportunities Fund, the second report applies to the Global Income Fund (formally Global High Yield Fund), the third report applies to the Short Duration Credit Opportunities Fund, the fourth report applies to the Absolute Return Currency Fund (formally Currency Strategies Fund), the fifth report applies to the Fundamental All Cap Core Fund, the sixth report applies to the Fundamental Large Cap Core Fund, the seventh report applies to the Fundamental Large Cap Value Fund, the eighth report applies to the Diversified Strategies Fund, the ninth report applies to the China Emerging Leaders Fund, the tenth report applies to the Global Absolute Return Strategies Fund and the eleventh report applies to the International Growth Equity Fund. A look at performance Total returns for the period ended January 31, 2014 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1 6-months 1-year 5-year 10-year inception 1 Class A 32.08 — — 9.79 10.80 32.08 — — 52.29 Class I 2 39.39 — — 11.44 16.73 39.39 — — 62.90 Class NAV 2 39.70 — — 11.65 16.93 39.70 — — 64.26 Index † 13.28 — — 11.88 6.30 13.28 — — 65.72 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5.00%. Sales charges are not applicable to Class I and Class NAV shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class I Class NAV Net/Gross (%) 1.76 1.52 1.24 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the MSCI All Country World Index. See the following page for footnotes. 6 Technical Opportunities Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class I 2 8-3-09 $16,290 $16,290 $16,572 Class NAV 2 8-3-09 16,426 16,426 16,572 MSCI All Country World Index (gross of foreign withholding tax on dividends) is a free float-adjusted market-capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 From 8-3-09. 2 For certain types of investors as described in the fund’s prospectuses. Semiannual report | Technical Opportunities Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on August 1, 2013, with the same investment held until January 31, 2014. Account value Ending value Expenses paid during on 8-1-13 on1-31-14 period ended 1-31-14 1 Class A $1,000.00 $1,166.10 $9.34 Class I 1,000.00 1,167.30 7.81 Class NAV 1,000.00 1,169.30 6.62 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at January 31, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Technical Opportunities Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on August 1, 2013, with the same investment held until January 31, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 8-1-13 on1-31-14 period ended 1-31-14 1 Class A $1,000.00 $1,016.60 $8.69 Class I 1,000.00 1,018.00 7.27 Class NAV 1,000.00 1,019.10 6.16 Remember, these examples do not include any transaction costs; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 1.71%, 1.43%, and 1.21% for Class A, Class I, and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Semiannual report | Technical Opportunities Fund 9 Portfolio summary Top 10 Holdings (22.4% of Net Assets on 1-31-14) Regeneron Pharmaceuticals, Inc. 4.7% Biogen Idec, Inc. 2.0% Cubist Pharmaceuticals, Inc. 2.2% LinkedIn Corp., Class A 2.0% Alnylam Pharmaceuticals, Inc. 2.2% Alkermes PLC 1.8% Isis Pharmaceuticals, Inc. 2.1% Facebook, Inc., Class A 1.7% Gilead Sciences, Inc. 2.1% Google, Inc., Class A 1.6% Sector Composition Health Care 35.5% Energy 3.3% Information Technology 26.3% Consumer Staples 0.9% Financials 12.6% Materials 0.3% Industrials 10.0% Short-Term Investments & Other 1.4% Consumer Discretionary 9.7% 1 As a percentage of net assets on 1-31-14. 2 Cash and cash equivalents not included. 3 Foreign investing has additional risks, such as currency and market volatility and political and social instability. Hedging and other strategic transactions may increase volatility and result in losses if not successful. The fund may invest its assets in a small number of issuers. Performance could suffer significantly from adverse events affecting these issuers. A portfolio concentrated in one sector or that holds a limited number of securities may fluctuate more than a diversified portfolio. Frequent trading may increase fund transaction costs. Owning an ETF generally reflects the risks of owning the underlying securities it is designed to track. The fund may invest in IPOs, which are frequently volatile in price and may lead to increased portfolio turnover. The fund can invest up to 100% of its assets in cash, which may cause the fund to not meet its investment objective. Please see the fund’s prospectuses for additional risks. 10 Technical Opportunities Fund | Semiannual report Fund’s investments As of 1-31-14 (unaudited) Shares Value Common Stocks 98.6% (Cost $715,900,235) Consumer Discretionary 9.7% Auto Components 0.2% NGK Spark Plug Company, Ltd. 89,399 2,062,392 Hotels, Restaurants & Leisure 1.7% Denny’s Corp. (I) 873,889 5,994,877 Galaxy Entertainment Group, Ltd. (I) 477,589 4,668,233 Sands China, Ltd. 609,083 4,685,117 Household Durables 0.2% iRobot Corp. (I)(L) 55,673 1,967,484 Internet & Catalog Retail 5.5% Amazon.com, Inc. (I) 17,674 6,339,487 Groupon, Inc. (I) 831,270 8,695,084 HomeAway, Inc. (I) 152,618 6,235,971 Netflix, Inc. (I) 16,799 6,876,335 Rakuten, Inc. 652,524 10,677,025 TripAdvisor, Inc. (I) 130,040 10,037,788 Media 1.4% Dentsu, Inc. 123,176 4,831,760 DISH Network Corp., Class A (I) 128,589 7,249,848 Textiles, Apparel & Luxury Goods 0.7% Michael Kors Holdings, Ltd. (I) 72,523 5,796,763 Consumer Staples 0.9% Food & Staples Retailing 0.9% Seven & I Holdings Company, Ltd. 200,652 7,909,499 Energy 3.3% Energy Equipment & Services 0.7% Oceaneering International, Inc. 92,380 6,295,697 Oil, Gas & Consumable Fuels 2.6% Kodiak Oil & Gas Corp. (I) 617,235 6,548,863 Pioneer Natural Resources Company 60,617 10,263,670 Whiting Petroleum Corp. (I) 114,594 6,689,998 See notes to financial statements Semiannual report | Technical Opportunities Fund 11 Shares Value Financials 12.6% Capital Markets 2.1% Daiwa Securities Group, Inc. 691,210 6,410,561 Evercore Partners, Inc., Class A 96,723 5,401,012 WisdomTree Investments, Inc. (I) 492,615 6,955,724 Commercial Banks 3.7% East West Bancorp, Inc. 155,750 5,211,395 Mitsubishi UFJ Financial Group, Inc. 1,083,260 6,512,317 Mizuho Financial Group, Inc. 2,516,100 5,332,423 Regions Financial Corp. 516,841 5,256,273 SVB Financial Group (I) 52,176 5,855,712 Zions Bancorporation 178,100 5,120,375 Consumer Finance 0.4% Hitachi Capital Corp. 145,197 3,614,175 Diversified Financial Services 4.2% CME Group, Inc. 94,461 7,061,904 IntercontinentalExchange Group, Inc. 39,800 8,309,842 Japan Exchange Group, Inc. 445,179 10,755,670 ORIX Corp. 335,227 5,084,764 The NASDAQ OMX Group, Inc. 154,663 5,900,393 Insurance 0.5% T&D Holdings, Inc. 354,900 4,324,151 Real Estate Management & Development 1.7% Hulic Company, Ltd. (I) 480,900 6,092,234 Mitsui Fudosan Company, Ltd. 280,516 8,858,506 Health Care 35.5% Biotechnology 26.5% Alkermes PLC (I) 331,329 16,129,096 Alnylam Pharmaceuticals, Inc. (I) 229,313 19,184,326 Amgen, Inc. 110,498 13,143,737 Anacor Pharmaceuticals, Inc. (I)(L) 34,300 653,072 Biogen Idec, Inc. (I) 57,661 18,027,135 Celgene Corp. (I) 67,628 10,274,722 Cubist Pharmaceuticals, Inc. (I) 263,496 19,258,923 Dyax Corp. (I) 765,871 6,448,634 Gilead Sciences, Inc. (I) 229,515 18,510,385 Incyte Corp. (I) 201,455 13,199,332 Isis Pharmaceuticals, Inc. (I) 373,995 19,096,185 Keryx Biopharmaceuticals, Inc. (I)(L) 361,757 5,563,823 Medivation, Inc. (I) 137,811 10,969,756 Regeneron Pharmaceuticals, Inc. (I) 145,647 42,032,268 Seattle Genetics, Inc. (I)(L) 265,813 11,924,371 Vertex Pharmaceuticals, Inc. (I) 89,545 7,077,637 XOMA Corp. (I) 612,283 4,757,439 Health Care Equipment & Supplies 1.0% Boston Scientific Corp. (I) 479,074 6,481,871 HeartWare International, Inc. (I) 17,891 1,774,966 12 Technical Opportunities Fund | Semiannual report See notes to financial statements Shares Value Health Care Providers & Services 1.6% HCA Holdings, Inc. (I) 94,285 $4,739,707 LifePoint Hospitals, Inc. (I) 95,792 5,077,934 Universal Health Services, Inc., Class B 55,067 4,516,595 Pharmaceuticals 6.4% Actavis PLC (I) 25,036 4,731,303 Bristol-Myers Squibb Company 163,898 8,189,983 Forest Laboratories, Inc. (I) 77,702 5,151,643 Jazz Pharmaceuticals PLC (I) 95,686 14,511,739 Ono Pharmaceutical Company, Ltd. 71,879 6,246,819 Pacira Pharmaceuticals, Inc. (I)(L) 109,384 7,496,086 Salix Pharmaceuticals, Ltd. (I) 88,413 8,606,121 Sino Biopharmaceutical, Ltd. 2,697,350 2,269,918 Industrials 10.0% Aerospace & Defense 2.8% Cubic Corp. 127,901 6,334,937 Rolls-Royce Holdings PLC 394,773 7,688,931 Safran SA 159,801 11,356,455 Airlines 0.7% United Continental Holdings, Inc. (I) 126,929 5,818,425 Building Products 0.4% Daikin Industries, Ltd. 69,262 3,972,853 Electrical Equipment 1.9% Hubbell, Inc., Class B 80,166 9,357,777 Mitsubishi Electric Corp. 673,000 7,601,674 Machinery 2.6% Kubota Corp. 373,807 5,753,365 Makita Corp. 55,300 2,877,165 NGK Insulators, Ltd. 116,000 1,955,989 SMC Corp. 29,196 7,312,229 WABCO Holdings, Inc. (I) 63,473 5,472,642 Trading Companies & Distributors 1.6% Rexel SA 200,653 5,152,801 United Rentals, Inc. (I) 51,723 4,186,460 WESCO International, Inc. (I) 54,462 4,518,168 Information Technology 26.3% Computers & Peripherals 2.5% 3D Systems Corp. (I)(L) 115,156 8,951,076 Stratasys, Ltd. (I)(L) 57,521 6,934,732 Western Digital Corp. 77,528 6,680,588 Electronic Equipment, Instruments & Components 2.3% FARO Technologies, Inc. (I) 71,632 3,704,807 FEI Company 88,024 8,249,609 IPG Photonics Corp. (I)(L) 78,489 5,248,559 Trimble Navigation, Ltd. (I) 108,125 3,495,681 See notes to financial statements Semiannual report | Technical Opportunities Fund 13 Shares Value Internet Software & Services 11.8% Cornerstone OnDemand, Inc. (I) 92,945 $5,302,512 Facebook, Inc., Class A (I) 246,464 15,421,252 Global Eagle Entertainment, Inc. (I) 133,189 2,132,356 Google, Inc., Class A (I) 12,301 14,527,112 Internet Initiative Japan, Inc. (I) 170,220 4,179,169 LinkedIn Corp., Class A (I) 81,103 17,454,177 OpenTable, Inc. (I)(L) 111,283 8,377,384 Pandora Media, Inc. (I) 337,677 12,180,009 Shutterstock, Inc. (I)(L) 80,187 6,463,874 Yahoo!, Inc. (I) 138,902 5,003,250 Yelp, Inc. (I) 122,959 9,338,736 Zillow, Inc., Class A (I)(L) 53,537 4,395,388 IT Services 3.0% Cap Gemini SA 98,246 6,683,081 Digital Garage, Inc. (L) 331,644 8,861,458 Nomura Research Institute, Ltd. 231,925 7,622,426 Otsuka Corp. 31,500 3,736,258 Semiconductors & Semiconductor Equipment 0.8% Synaptics, Inc. (I)(L) 120,956 7,058,992 Software 5.9% Adobe Systems, Inc. (I) 120,598 7,138,196 Bottomline Technologies, Inc. (I) 128,903 4,462,622 Informatica Corp. (I) 124,806 5,037,170 Monitise PLC (I) 8,580,353 9,369,033 Pegasystems, Inc. 140,114 6,366,780 Salesforce.com, Inc. (I) 166,210 10,060,691 ServiceNow, Inc. (I)(L) 77,912 4,941,958 Tableau Software, Inc., Class A (I) 57,865 4,676,649 Materials 0.3% Chemicals 0.3% Asahi Kasei Corp. 367,266 2,779,094 Yield (%) Shares Value Securities Lending Collateral 7.5% (Cost $66,865,769) John Hancock Collateral Investment Trust (W) 0.1428 (Y) 6,682,524 66,868,681 14 Technical Opportunities Fund | Semiannual report See notes to financial statements Par value Value Short-Term Investments 0.5% (Cost $4,300,000) Repurchase Agreement 0.5% Bank of America Tri-Party Repurchase Agreement dated 1-31-14 at 0.020% to be repurchased at $4,300,007 on 2-3-14, collateralized by $4,073,415 Federal National Mortgage Association 4.500% due 11-1-43 (valued at $4,386,000, including interest) $4,300,000 4,300,000 Total investments (Cost $787,066,004) † 106.6% Other assets and liabilities, net (6.6%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. (I) Non-income producing security. (L) All or a portion of this security is on loan as of 1-31-14. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 1-31-14. † At 1-31-14, the aggregate cost of investment securities for federal income tax purposes was $788,423,499. Net unrealized appreciation aggregated $160,868,580 of which $169,737,654 related to appreciated investment securities and $8,869,074 related to depreciated investment securities. The fund has the following country concentration as a percentage of net assets on 1-31-14: United States 73.9% Japan 16.3% Ireland 3.4% France 2.6% United Kingdom 1.9% Hong Kong 1.4% Macau 0.5% Total 100.0% See notes to financial statements Semiannual report | Technical Opportunities Fund 15 FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 1-31-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $720,200,235) including $64,638,039 of securitiesloaned $882,423,398 Investments in affiliated issuers, at value (Cost $66,865,769) 66,868,681 Total investments, at value (Cost $787,066,004) Cash 80,111 Receivable for investmentssold 16,351,742 Receivable for fund sharessold 1,530,085 Dividends and interestreceivable 188,193 Receivable for securities lendingincome 64,611 Other receivables and prepaidexpenses 24,130 Totalassets Liabilities Payable for investmentspurchased 6,574,309 Payable for fund sharesrepurchased 3,215,605 Payable upon return of securitiesloaned 66,916,029 Payable toaffiliates Accounting and legal servicesfees 30,972 Transfer agentfees 19,733 Trustees’fees 567 Other liabilities and accruedexpenses 62,135 Totalliabilities Netassets Net assets consistof Paid-incapital $699,708,305 Accumulated net investmentloss (2,383,022) Accumulated net realized gain (loss) on investments and foreign currencytransactions 31,162,795 Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 162,223,523 Netassets 16 Technical Opportunities Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($64,701,370 ÷ 4,631,678shares) 1 $13.97 Class I ($28,415,807 ÷ 1,997,668shares) $14.22 Class NAV ($797,594,425 ÷ 55,587,841shares) $14.35 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $14.71 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Technical Opportunities Fund 17 FINANCIAL STATEMENTS Statement of operations For the six-month period ended 1-31-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $2,306,367 Securitieslending 375,368 Interest 5,514 Less foreign taxeswithheld (63,738) Total investmentincome Expenses Investment managementfees 4,659,021 Distribution and servicefees 83,251 Accounting and legal servicesfees 51,926 Transfer agentfees 52,362 Trustees’fees 3,540 State registrationfees 20,126 Printing andpostage 8,622 Professionalfees 27,729 Custodianfees 95,864 Registration and filingfees 17,017 Other 7,030 Totalexpenses Less expensereductions (23,472) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 71,717,003 Investments in affiliatedissuers (583) Foreign currencytransactions 7,857 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 53,426,999 Investments in affiliatedissuers (4,537) Translation of assets and liabilities in foreigncurrencies 712 Net realized and unrealizedgain Increase in net assets fromoperations 18 Technical Opportunities Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 1-31-14 ended (Unaudited) 7-31-13 Increase (decrease) in netassets Fromoperations Net investmentloss ($2,379,505) ($1,139,273) Net realizedgain 71,724,277 114,891,240 Change in net unrealized appreciation(depreciation) 53,423,174 61,324,427 Increase in net assets resulting fromoperations Distributions toshareholders From net realizedgain ClassA (5,373,130) — ClassI (2,431,447) — ClassNAV (69,367,006) — Totaldistributions — From fund sharetransactions Totalincrease Netassets Beginning ofperiod 669,818,008 500,658,528 End ofperiod Accumulated net investmentloss See notes to financial statements Semiannual report | Technical Opportunities Fund 19 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 1-31-14 1 7-31-13 7-31-12 7-31-11 7-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.07) (0.08) (0.10) (0.09) (0.13) Net realized and unrealized gain (loss) oninvestments 2.23 3.58 (1.17) 1.56 (0.01) Total from investmentoperations Lessdistributions From net realizedgain (1.34) — (0.41) — — Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $65 $45 $51 $125 $165 Ratios (as a percentage of average net assets): Expenses beforereductions 1.72 7 1.78 1.88 1.90 1.87 7 Expenses includingreductions 1.71 7 1.78 1.88 1.90 1.87 7 Net investmentloss (1.05) 7 (0.69) (1.04) (0.79) (1.23) 7 Portfolio turnover (%) 107 391 507 361 389 1 Six months ended 1-31-14.Unaudited. 2 Period from 8-3-09 (commencement of operations) to 7-31-10. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Does not reflect the effect of sales charges, ifany. 6 Notannualized. 7 Annualized. CLASS I SHARES Periodended 1-31-14 1 7-31-13 7-31-12 7-31-11 7-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.06) (0.04) (0.07) (0.04) (0.09) Net realized and unrealized gain (loss) oninvestments 2.27 3.62 (1.17) 1.57 (0.02) Total from investmentoperations Lessdistributions From net realizedgain (1.34) — (0.41) — — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $28 $18 $17 $63 $79 Ratios (as a percentage of average net assets): Expenses beforereductions 1.44 6 1.48 1.55 1.49 1.52 6 Expenses includingreductions 1.43 6 1.47 1.51 1.49 1.52 6 Net investmentloss (0.78) 6 (0.39) (0.69) (0.37) (0.89) 6 Portfolio turnover (%) 107 391 507 361 389 1 Six months ended 1-31-14.Unaudited. 2 Period from 8-3-09 (commencement of operations) to 7-31-10. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Annualized. 20 Technical Opportunities Fund | Semiannual report See notes to financial statements CLASS NAV SHARES Periodended 1-31-14 1 7-31-13 7-31-12 7-31-11 7-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.04) (0.02) (0.04) (0.03) (0.07) Net realized and unrealized gain (loss) oninvestments 2.29 3.65 (1.19) 1.58 (0.03) Total from investmentoperations Lessdistributions From net realizedgain (1.34) — (0.41) — — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $798 $606 $433 $535 $349 Ratios (as a percentage of average net assets): Expenses beforereductions 1.22 6 1.24 1.32 1.37 1.39 6 Expenses includingreductions 1.21 6 1.23 1.32 1.37 1.39 6 Net investmentloss (0.55) 6 (0.16) (0.46) (0.31) (0.72) 6 Portfolio turnover (%) 107 391 507 361 389 1 Six months ended 1-31-14.Unaudited. 2 Period from 8-3-09 (commencement of operations) to 7-31-10. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Annualized. See notes to financial statements Semiannual report | Technical Opportunities Fund 21 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Technical Opportunities Fund (the fund) is a series of John Hancock Funds II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek long-term capital appreciation. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, printing and postage, and state registration fees for each class may differ. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time (ET). In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the exchange where the security was acquired or most likely will be sold. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last available bid price. Investments by the fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing vendor. Securities that trade only in the over-the-counter (OTC) market are valued using bid prices. Certain short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. Trading in foreign securities may be completed before the daily close of trading on the NYSE. Significant events at the issuer or market level may affect the values of securities between the time when the valuation of the securities is generally determined and the close of the NYSE. If a significant event occurs, these securities may be fair valued, as determined in good faith by the fund’s Pricing Committee, following procedures established by the Board of Trustees. The fund uses fair value adjustment factors provided by an independent pricing vendor to value certain foreign securities in order to adjust for events that may occur between the close of foreign exchanges or markets and the close of the NYSE. 22 Technical Opportunities Fund | Semiannual report The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the fund’s investments as of January 31, 2014, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 1-31-14 QUOTED PRICE OBSERVABLE INPUTS INPUTS Common Stocks Consumer Discretionary $59,193,637 $26,924,527 — Consumer Staples — 7,909,499 — Energy 29,798,228 — — Financials 55,072,630 56,984,801 — Health Care 307,528,789 8,516,737 — Industrials 35,688,409 53,671,462 — Information Technology 193,604,160 40,451,425 — Materials — 2,779,094 — Securities Lending Collateral 66,868,681 — — Short-Term Investments — 4,300,000 — Total Investments in Securities — Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the fund. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the Statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the fund for repurchase agreements is disclosed in the Fund’s investments as part of the caption related to the repurchase agreement. Semiannual report | Technical Opportunities Fund 23 Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Foreign taxes are provided for based on the fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Securities lending. The fund may lend its securities to earn additional income. The fund receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The fund will invest its collateral in JHCIT, an affiliate of the portfolio, which has a floating net asset value (NAV) and is registered with the Securities and Exchange Commission as an investment company. JHCIT invests cash received as collateral as part of the securities lending program in short-term money market investments. The fund will receive the benefit of any gains and bear any losses generated by JHCIT with respect to the cash collateral. If a borrower fails to return loaned securities when due, then the lending agent is responsible to and indemnifies the fund for the lent securities. The lending agent uses the collateral received from the borrower to purchase replacement securities of the same issue, type, class and series of the loaned securities. If the value of the collateral is less than the purchase cost of replacement securities, the lending agent is responsible for satisfying the shortfall but only to the extent that the shortfall is not due to any decrease in the value of JHCIT. Although the risk of the loss of the securities lent is mitigated by receiving collateral from the borrower and through lending agent indemnification, the fund could experience a delay in recovering its securities or could experience a lower than expected return if the borrower fails to return the securities on a timely basis. The fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Obligations to repay collateral received by the fund is shown on the Statement of assets and liabilities as Payable upon return of securities loaned. Foreign currency translation. Assets, including investments and liabilities denominated in foreign currencies, are translated into U.S. dollar values each day at the prevailing exchange rate. Purchases and sales of securities, income and expenses are translated into U.S. dollars at the prevailing exchange rate on the date of the transaction. The effect of changes in foreign currency exchange rates on the value of securities is reflected as a component of the realized and unrealized gains (losses) on investments. Funds that invest internationally generally carry more risk than funds that invest strictly in U.S. securities. Risks can result from differences in economic and political conditions, regulations, market practices (including higher transaction costs), accounting standards and other factors. Foreign investments are also subject to a decline in the value of a foreign currency versus the U.S. dollar, which reduces the dollar value of securities denominated in that currency. Foreign taxes. The fund may be subject to withholding tax on income and/or capital gains or repatriation taxes imposed by certain countries in which the fund invests. Taxes are accrued based upon investment income, realized gains or unrealized appreciation. 24 Technical Opportunities Fund | Semiannual report Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended January 31, 2014 were $267. For the six months ended January 31, 2014, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage expenses, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. As of July 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends and capital gain distributions, if any, annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to net operating losses and wash sale loss deferrals. Semiannual report | Technical Opportunities Fund 25 Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor or JHA) serves as investment advisor for the fund. Prior to January 1, 2014, John Hancock Investment Management Services, LLC (JHIMS) served as investment advisor for the fund. JHIMS and JHA have identical officers, directors and other personnel, and share common facilities and resources. Terms of the investment management contract with JHA are substantially identical to the former contract with JHIMS. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: a) 1.20% of the first $250,000,000 of the fund’s average daily net assets and b) 1.15% of the fund’s average daily net assets in excess of $250,000,000. The Advisor has contractually agreed to waive a portion of its management fee and/or reimbursement expense for certain funds of the John Hancock funds complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the funds and with the approval of the Board of Trustees. Additionally, the Advisor has voluntarily agreed to waive other fund level expenses excluding advisory fees, 12b-1 fees, service fees, transfer agent fees, printing and postage, blue sky fees, taxes, brokerage commissions, interest expense, acquired fund fees, litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of business. This voluntary expense reimbursement will continue in effect until terminated at any time by the Advisor on notice to the fund. The waivers are such that these expenses will not exceed 0.20% of average net assets. The expense reductions described above amounted to $1,632, $692 and $21,148 for Class A, Class I and Class NAV shares, respectively, for the six months ended January 31, 2014. The investment management fees incurred for the six months ended January 31, 2014 were equivalent to a net annual effective rate of 1.16% of the fund’s average daily net assets. Expense recapture. The Advisor may recapture operating expenses reimbursed or fees waived under previous expense limitation or waiver arrangements for a period of three years following the month in which the reimbursements or waivers occurred to the extent that the fund is below its expense limitation during this period. As of January 31, 2014 there were no amounts eligible for recapture. 26 Technical Opportunities Fund | Semiannual report Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended January 31, 2014 amounted to an annual rate of 0.01% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted a distribution and service plan with respect to Class A pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. The fund may pay up to 0.30% for Class A shares distribution and service fees under this arrangement, expressed as an annual percentage of average daily net assets. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $52,549 for the six months ended January 31, 2014. Of this amount, $8,309 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $43,889 was paid as sales commissions to broker-dealers and $351 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended ended January 31, 2014, there were no CDSCs received by the Distributor for Class A shares. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Classes of Non-Municipal Bond Funds, Class R6 Shares, Retirement Share Classes and Municipal Bond Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Prior to October 1, 2013, Signature Services Cost were calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Share Classes and all other retail share classes. Within each of these categories, the applicable costs were allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Semiannual report | Technical Opportunities Fund 27 Class level expenses. Class level expenses for the six months ended January 31, 2014 were: DISTRIBUTION TRANSFER STATE PRINTING AND CLASS AND SERVICE FEES AGENT FEES REGISTRATION FEES POSTAGE A $83,251 $38,482 $9,769 $6,886 I — $13,880 $10,357 $1,736 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock funds complex. Note 5 — Fund share transactions Transactions in fund shares for the six months ended January 31, 2014 and for the year ended July 31, 2013 were as follows: Sixmonthsended1-31-14 Yearended7-31-13 Shares Amount Shares Amount Class A shares Sold 1,212,025 $16,952,162 665,826 $7,731,533 Distributions reinvested 389,040 5,325,964 — — Repurchased (427,930) (5,962,148) (2,509,969) (26,860,100) Net increase (decrease) Class I shares Sold 885,787 $12,661,813 625,607 $7,282,687 Distributions reinvested 166,347 2,318,883 — — Repurchased (423,940) (6,030,964) (963,137) (10,567,533) Net increase (decrease) Class NAV shares Sold 7,629,809 $110,624,702 7,047,702 $84,734,367 Distributions reinvested 4,937,153 69,367,006 — — Repurchased (2,057,689) (29,960,188) (6,069,547) (68,237,868) Net increase Total net increase (decrease) Affiliates of the fund owned 100% of shares of beneficial interest of Class NAV on January 31, 2014. Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $921,523,951 and $825,773,160, respectively, for the six months ended January 31, 2014. 28 Technical Opportunities Fund | Semiannual report Note 7 — Investment by affiliated funds Certain investors in the fund are affiliated funds that are managed by the Advisor and its affiliates. The affiliated funds do not invest in the fund for the purpose of exercising management or control; however, this investment may represent a significant portion of the fund’s net assets. At January 31, 2014, funds within the John Hancock funds complex held 89.0% of the fund. The following funds had an affiliate ownership of 5% or more of the fund’s net assets: AFFILIATED FUND CONCENTRATION John Hancock Alternative Asset Allocation 9.5% John Hancock Lifestyle Aggressive Portfolio 15.0% John Hancock Lifestyle Growth Portfolio 39.8% John Hancock Lifestyle Balanced Portfolio 24.7% Semiannual report | Technical Opportunities Fund 29 More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor Craig Bromley † Wellington Management Company, LLP Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Andrew G. Arnott # Legal counsel President K&L Gates LLP Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee #Effective 3-13-14 The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 30 Technical Opportunities Fund | Semiannual report 800-225-5291 800-231-5469 TDD 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Technical Opportunities Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 347SA 1/14 MF174950 3/14 A look at performance Total returns for the period ended January 31, 2014 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 1-year 5-year 10-year Since inception 2 6-months 1-year 5-year 10-year Since inception 2 as of 1-31-14 as of 1-31-14 Class A –3.98 — — 3.30 –3.85 –3.98 — — 14.80 3.00 2.68 Class I 3 0.69 — — 4.70 0.76 0.69 — — 21.56 3.33 2.00 Class NAV 3 0.97 — — 4.90 0.95 0.97 — — 22.56 3.61 3.61 Index † 1.78 — — 3.90 1.66 1.78 — — 17.63 — — Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on ClassA shares of 4.50%. Sales charges are not applicable to Class I and Class NAV shares. Effective 2-3-14, the maximum ClassA sales charges of the fund are being reduced to 2.5%. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 11-30-14 for Class A and Class I shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For Class NAV shares, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class I Class NAV Net (%) 1.21 0.90 0.75 Gross (%) 4.63 4.16 0.75 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Barclays 1-5 Year U.S. Credit Index. See the following page for footnotes. 6 Short Duration Credit Opportunities Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class I 3 11-2-09 $12,156 $12,156 $11,763 Class NAV 3 11-2-09 12,256 12,256 11,763 Barclays 1-5 Year U.S. Credit Index includes investment-grade corporate and international dollar-denominated bonds with maturities of 1 to 5 years. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yields reflect what the yields would have been without the effects of waivers and reimbursements. 2 From 11-2-09. 3 For certain types of investors as described in the fund’s prospectuses. Semiannual report | Short Duration Credit Opportunities Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on August 1, 2013, with the same investment held until January 31, 2014. Account value Ending value Expenses paid during on 8-1-13 on1-31-14 period ended 1-31-14 1 Class A $1,000.00 $1,007.10 $6.12 Class I 1,000.00 1,007.60 4.55 Class NAV 1,000.00 1,009.50 3.75 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at January 31, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Short Duration Credit Opportunities Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on August 1, 2013, with the same investment held until January 31, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 8-1-13 on 1-31-14 period ended 1-31-14 1 Class A $1,000.00 $1,019.10 $6.16 Class I 1,000.00 1,020.70 4.58 Class NAV 1,000.00 1021.50 3.77 Remember, these examples do not include any transaction costs; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 1.21%, 0.90% and 0.74% for Class A, Class I and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Semiannual report | Short Duration Credit Opportunities Fund 9 Portfolio summary Portfolio Composition 1 Corporate Bonds 42.1% U.S. Government Agency 1.9% Term Loans 19.9% Structured Notes 0.2% Collateralized Mortgage Obligations 15.4% Preferred Securities 0.2% Foreign Government Obligations 13.0% U.S. Government 0.1% Asset Backed Securities 3.0% Common Stocks 0.1% Convertible Bonds 1.9% Short-Term Investments & Other 2.2% Quality Composition U.S. Government 0.1% BB 13.7% U.S. Government Agency 1.9% B 19.4% AAA 4.8% CCC & Below 5.2% AA 1.7% Equity 0.3% A 10.7% Not Rated 4.9% BBB 35.1% Short-Term Investments & Other 2.2% Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if the creditor is unable or unwilling to make principal or interest payments. Investments concentrated in one sector may fluctuate more widely than investments diversified across sectors. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Currency transactions are impacted by fluctuations in exchange rates, which may adversely affect the U.S. dollar value of a fund’s investments. The use of hedging and derivatives transactions could produce disproportionate gains or losses and may increase volatility and costs. Mortgage- and asset-backed securities may be sensitive to changes in interest rates and subject to early repayment risk, and their value may fluctuate in response to the market’s perception of issuer creditworthiness. If the fund invests in illiquid securities, it may be difficult to sell them at a price approximating their value. Loan participations and assignments involve special types of risks, including credit risk, interest-rate risk, counterparty risk, liquidity risk, and the risks of being a lender. Please see the fund’s prospectuses for additional risks. 1 As a percentage of net assets on 1-31-14. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 1-31-14 and do not reflect subsequent downgrades or upgrades, if any. 10 Short Duration Credit Opportunities Fund | Semiannual report Fund’s investments As of 1-31-14 (unaudited) Maturity Rate (%) date Par value^ Value Corporate Bonds 42.1% (Cost $505,858,074) Consumer Discretionary 6.5% Auto Components 0.1% The Goodyear Tire & Rubber Company 6.500 03-01-21 415,000 442,494 The Goodyear Tire & Rubber Company 7.000 05-15-22 190,000 206,625 Automobiles 0.7% Chrysler Group LLC 8.000 06-15-19 465,000 506,269 Ford Motor Credit Company LLC 8.125 01-15-20 3,750,000 4,735,050 Hyundai Capital Services, Inc. (S) 4.375 07-27-16 3,125,000 3,326,213 Diversified Consumer Services 0.1% SSI Investments II, Ltd. 11.125 06-01-18 425,000 459,000 The ServiceMaster Company 7.000 08-15-20 175,000 177,188 The ServiceMaster Company 7.450 08-15-27 250,000 214,375 The ServiceMaster Company 8.000 02-15-20 324,000 335,340 Hotels, Restaurants & Leisure 0.7% Hilton Worldwide Finance LLC (S) 5.625 10-15-21 625,000 646,875 Isle of Capri Casinos, Inc. 5.875 03-15-21 980,000 997,150 Landry’s, Inc. (S) 9.375 05-01-20 585,000 636,188 Marriott International, Inc. 3.000 03-01-19 3,250,000 3,327,623 MGM Resorts International 6.625 12-15-21 565,000 601,725 Pinnacle Entertainment, Inc. 8.750 05-15-20 325,000 355,875 PNK Finance Corp. (S) 6.375 08-01-21 975,000 999,375 RHP Hotel Properties LP 5.000 04-15-21 490,000 481,425 Household Durables 0.3% Lennar Corp. 4.750 11-15-22 455,000 427,700 Newell Rubbermaid, Inc. 4.000 06-15-22 3,200,000 3,253,386 Media 3.7% 21st Century Fox America, Inc. 6.650 11-15-37 2,725,000 3,287,116 AMC Networks, Inc. 7.750 07-15-21 375,000 420,938 British Sky Broadcasting Group PLC (S) 3.125 11-26-22 3,275,000 3,121,917 Cablevision Systems Corp. 5.875 09-15-22 830,000 812,363 Cablevision Systems Corp. 8.000 04-15-20 440,000 493,900 CBS Corp. 4.850 07-01-42 3,425,000 3,244,636 CBS Outdoor Americas Capital LLC (S) 5.250 02-15-22 295,000 296,475 CCO Holdings LLC 6.625 01-31-22 645,000 674,025 Cequel Communications Holdings I LLC (S) 5.125 12-15-21 705,000 662,700 See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 11 Maturity Rate (%) date Par value^ Value Media (continued) Comcast Corp. 4.250 01-15-33 3,375,000 $3,232,059 DIRECTV Holdings LLC 6.000 08-15-40 3,100,000 3,180,479 Discovery Communications LLC 3.300 05-15-22 3,250,000 3,167,106 DISH DBS Corp. 5.000 03-15-23 1,570,000 1,471,875 Gannett Company, Inc. (S) 6.375 10-15-23 710,000 727,750 Gray Television, Inc. 7.500 10-01-20 585,000 624,488 Mediacom LLC 7.250 02-15-22 570,000 607,050 Nara Cable Funding, Ltd. (S) 8.875 12-01-18 375,000 406,875 NBCUniversal Media LLC 4.375 04-01-21 1,725,000 1,859,440 Nexstar Broadcasting, Inc. 6.875 11-15-20 775,000 827,313 Omnicom Group, Inc. 3.625 05-01-22 3,150,000 3,144,443 Ono Finance II PLC (S) 10.875 07-15-19 440,000 490,600 Pearson Funding Five PLC (S) 3.250 05-08-23 1,525,000 1,420,021 Pearson Funding Four PLC (S) 3.750 05-08-22 1,675,000 1,645,786 Quebecor Media, Inc. 5.750 01-15-23 555,000 539,738 Sinclair Television Group, Inc. 6.125 10-01-22 555,000 560,550 The Interpublic Group of Companies, Inc. 4.000 03-15-22 3,250,000 3,216,730 Time Warner, Inc. 7.700 05-01-32 2,425,000 3,217,318 Unitymedia KabelBW GmbH 9.500 03-15-21 EUR 400,000 624,448 Univision Communications, Inc. (S) 7.875 11-01-20 445,000 489,500 Univision Communications, Inc. (S) 8.500 05-15-21 575,000 631,063 Multiline Retail 0.4% Macy’s Retail Holdings, Inc. 3.875 01-15-22 4,400,000 4,489,844 Macy’s Retail Holdings, Inc. 6.900 04-01-29 175,000 211,498 The Bon-Ton Department Stores, Inc. 8.000 06-15-21 335,000 324,531 Specialty Retail 0.4% Advance Auto Parts, Inc. 4.500 12-01-23 3,375,000 3,440,910 Outerwall, Inc. 6.000 03-15-19 610,000 629,063 Petco Holdings Inc., PIK (S) 8.500 10-15-17 350,000 357,000 Textiles, Apparel & Luxury Goods 0.1% Hot Topic, Inc. (S) 9.250 06-15-21 300,000 318,000 Levi Strauss & Company 6.875 05-01-22 595,000 648,550 Quiksilver, Inc. (S) 7.875 08-01-18 330,000 358,050 Quiksilver, Inc. 10.000 08-01-20 300,000 338,250 The William Carter Company (S) 5.250 08-15-21 265,000 268,313 Consumer Staples 2.6% Beverages 0.4% Diageo Investment Corp. 2.875 05-11-22 1,625,000 1,584,616 SABMiller Holdings, Inc. (S) 3.750 01-15-22 3,050,000 3,125,991 Food & Staples Retailing 0.7% Cencosud SA (S) 5.500 01-20-21 150,000 148,551 CVS Pass-Through Trust 6.036 12-10-28 2,639,061 2,951,660 Hawk Acquisition Sub, Inc. (S) 4.250 10-15-20 510,000 498,525 New Albertsons, Inc. 8.000 05-01-31 740,000 608,650 R&R PLC, PIK 9.250 05-15-18 EUR 525,000 731,079 The Kroger Company 5.150 08-01-43 3,250,000 3,320,766 12 Short Duration Credit Opportunities Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Food Products 0.6% Boparan Finance PLC 9.750 04-30-18 EUR 225,000 $328,523 Chiquita Brands International, Inc. (S) 7.875 02-01-21 830,000 895,363 ConAgra Foods, Inc. 4.650 01-25-43 3,225,000 3,078,427 Del Monte Corp. 7.625 02-15-19 645,000 669,994 ESAL GmbH (S) 6.250 02-05-23 200,000 182,000 Mriya Agro Holding PLC (S) 9.450 04-19-18 71,000 57,510 Pilgrim’s Pride Corp. 7.875 12-15-18 330,000 357,638 Post Holdings, Inc. 7.375 02-15-22 695,000 739,306 Smithfield Foods, Inc. 6.625 08-15-22 610,000 642,025 Household Products 0.1% Reynolds Group Issuer, Inc. 9.875 08-15-19 635,000 701,675 Spectrum Brands, Inc. 6.375 11-15-20 520,000 552,500 The Sun Products Corp. (S) 7.750 03-15-21 605,000 524,838 Personal Products 0.0% Hypermarcas SA (S) 6.500 04-20-21 179,000 187,055 Tobacco 0.8% Altria Group, Inc. 2.850 08-09-22 3,425,000 3,219,017 Lorillard Tobacco Company 6.875 05-01-20 2,650,000 3,119,283 Philip Morris International, Inc. 1.125 08-21-17 3,175,000 3,142,780 Energy 6.4% Energy Equipment & Services 0.5% GeoPark Latin America, Ltd. Agencia en Chile (S) 7.500 02-11-20 200,000 206,000 Hornbeck Offshore Services, Inc. 5.000 03-01-21 300,000 291,750 Offshore Group Investment, Ltd. 7.125 04-01-23 780,000 780,000 Pacific Drilling SA (S) 5.375 06-01-20 560,000 558,600 Parker Drilling Company (S) 6.750 07-15-22 745,000 761,763 Transocean, Inc. 6.375 12-15-21 3,000,000 3,347,868 Trinidad Drilling, Ltd. (S) 7.875 01-15-19 475,000 508,250 Oil, Gas & Consumable Fuels 5.9% Access Midstream Partners LP 4.875 05-15-23 440,000 431,200 Adaro Indonesia PT 7.625 10-22-19 150,000 157,313 Anadarko Petroleum Corp. 6.375 09-15-17 2,650,000 3,044,951 Apache Corp. 4.750 04-15-43 3,200,000 3,196,371 Arch Coal, Inc. 7.250 06-15-21 710,000 537,825 Atlas Pipeline Partners LP 4.750 11-15-21 565,000 521,213 Bonanza Creek Energy, Inc. 6.750 04-15-21 720,000 752,400 BP Capital Markets PLC 2.750 05-10-23 5,175,000 4,804,020 Calumet Specialty Products Partners LP 7.625 01-15-22 455,000 481,163 Calumet Specialty Products Partners LP 9.625 08-01-20 280,000 317,800 Cloud Peak Energy Resources LLC 8.500 12-15-19 505,000 545,400 CONSOL Energy, Inc. 8.250 04-01-20 805,000 872,419 Cosan Luxembourg SA (S) 5.000 03-14-23 200,000 170,500 El Paso Pipeline Partners Operating Company LLC 4.700 11-01-42 3,625,000 3,205,084 EP Energy LLC 6.875 05-01-19 385,000 414,356 EP Energy LLC 9.375 05-01-20 415,000 477,250 See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 13 Maturity Rate (%) date Par value^ Value Oil, Gas & Consumable Fuels (continued) EQT Corp. 4.875 11-15-21 3,225,000 $3,407,551 Gazprom OAO (S) 4.950 02-06-28 214,000 184,040 Gazprom OAO 9.250 04-23-19 504,000 608,580 Halcon Resources Corp. (S) 9.750 07-15-20 480,000 497,400 Indo Energy Finance II BV (S) 6.375 01-24-23 300,000 240,000 Intergas Finance BV 6.375 05-14-17 269,000 288,839 KazMunayGas National Company (S) 4.400 04-30-23 2,152,000 1,952,940 KazMunayGas National Company 5.750 04-30-43 202,000 170,916 KazMunayGas National Company (S) 6.375 04-09-21 200,000 213,500 KazMunayGas National Company 6.375 04-09-21 350,000 373,625 KazMunayGas National Company 7.000 05-05-20 521,000 576,330 KazMunayGas National Company (S) 9.125 07-02-18 1,213,000 1,446,503 KazMunayGas National Company 11.750 01-23-15 215,000 234,995 Kinder Morgan Energy Partners LP 3.450 02-15-23 3,300,000 3,115,735 Kodiak Oil & Gas Corp. 5.500 01-15-21 325,000 323,375 Laredo Petroleum, Inc. (S) 5.625 01-15-22 365,000 363,175 Laredo Petroleum, Inc. 7.375 05-01-22 400,000 437,000 Linn Energy LLC 7.750 02-01-21 815,000 863,900 Marathon Petroleum Corp. 6.500 03-01-41 2,725,000 3,228,967 MEG Energy Corp. (S) 6.375 01-30-23 535,000 533,663 MEG Energy Corp. (S) 7.000 03-31-24 220,000 223,850 Midstates Petroleum Company, Inc. 10.750 10-01-20 575,000 622,438 Oasis Petroleum, Inc. (S) 6.875 03-15-22 400,000 424,000 Oasis Petroleum, Inc. 7.250 02-01-19 590,000 631,300 Pacific Rubiales Energy Corp. (S) 5.125 03-28-23 123,000 111,623 Peabody Energy Corp. 6.250 11-15-21 765,000 772,650 Pemex Project Funding Master Trust 6.625 06-15-35 376,000 393,063 Pertamina Persero PT 6.000 05-03-42 200,000 160,500 Petroleos de Venezuela SA 5.000 10-28-15 3,698,629 3,062,464 Petroleos de Venezuela SA 5.250 04-12-17 2,482,800 1,682,097 Petroleos de Venezuela SA 8.500 11-02-17 3,370,900 2,615,818 Petroleos Mexicanos (S) 7.650 11-24-21 MXN 5,250,000 397,397 Petronas Capital, Ltd. 7.875 05-22-22 959,000 1,233,553 Phillips 66 4.300 04-01-22 3,175,000 3,312,608 Pioneer Natural Resources Company 3.950 07-15-22 3,300,000 3,358,050 QEP Resources, Inc. 5.250 05-01-23 400,000 381,000 QEP Resources, Inc. 5.375 10-01-22 485,000 469,238 Sabine Pass Liquefaction LLC (S) 5.625 02-01-21 590,000 588,525 Samson Investment Company (S) 10.500 02-15-20 825,000 907,500 SandRidge Energy, Inc. 8.750 01-15-20 850,000 918,000 Sinopec Group Overseas Development 2012, Ltd. 3.900 05-17-22 200,000 195,153 Sinopec Group Overseas Development 2012, Ltd. (S) 4.875 05-17-42 200,000 190,218 Spectra Energy Partners LP 4.750 03-15-24 2,975,000 3,143,088 State Oil Company of the Azerbaijan Republic 4.750 03-13-23 952,000 892,500 State Oil Company of the Azerbaijan Republic 5.450 02-09-17 200,000 210,000 Tesoro Logistics LP (S) 5.875 10-01-20 350,000 358,750 14 Short Duration Credit Opportunities Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Oil, Gas & Consumable Fuels (continued) Tesoro Logistics LP 6.125 10-15-21 450,000 $462,375 Tullow Oil PLC (S) 6.000 11-01-20 75,000 76,688 Ultra Petroleum Corp. (S) 5.750 12-15-18 490,000 507,150 Venoco, Inc. 8.875 02-15-19 525,000 511,875 Williams Partners LP 4.500 11-15-23 3,400,000 3,451,061 Zhaikmunai LP (S) 7.125 11-13-19 214,000 222,560 Financials 12.3% Capital Markets 0.8% Morgan Stanley 4.875 11-01-22 4,575,000 4,758,096 The Goldman Sachs Group, Inc. 6.450 05-01-36 4,375,000 4,685,065 Commercial Banks 4.4% Bancolombia SA 5.125 09-11-22 100,000 93,547 Bank of Nova Scotia 1.450 04-25-18 3,175,000 3,129,766 BPCE SA (S) 5.700 10-22-23 3,025,000 3,124,462 Brazil Loan Trust 1 (S) 5.477 07-24-23 1,093,953 1,085,748 CIT Group, Inc. 5.000 08-15-22 310,000 308,450 CIT Group, Inc. 5.250 03-15-18 520,000 553,800 Fifth Third Bancorp 3.625 01-25-16 3,200,000 3,363,539 HBOS PLC (S) 6.750 05-21-18 4,100,000 4,652,696 HSBC Holdings PLC 6.500 09-15-37 2,850,000 3,399,742 ICICI Bank, Ltd. 4.700 02-21-18 200,000 205,615 Intesa Sanpaolo SpA 3.125 01-15-16 4,400,000 4,488,717 LBG Capital No.1 PLC 6.439 05-23-20 EUR 400,000 570,500 Mizuho Corporate Bank, Ltd. (S) 2.950 10-17-22 3,500,000 3,348,219 PNC Bank NA 2.700 11-01-22 3,000,000 2,799,132 PNC Funding Corp. 3.300 03-08-22 1,975,000 1,975,041 Royal Bank of Scotland Group PLC 6.000 12-19-23 2,675,000 2,695,228 Russian Agricultural Bank OJSC 7.750 05-29-18 226,000 251,497 Santander Holdings USA, Inc. 3.000 09-24-15 3,225,000 3,336,256 Santander UK PLC (S) 5.000 11-07-23 2,000,000 2,022,654 Societe Generale SA (S) 5.750 04-20-16 3,325,000 3,604,091 Standard Chartered PLC (6.409% to 1-30-17, then 3 month LIBOR + 1.510%) (Q)(S) 6.409 01-30-17 2,850,000 3,031,688 Turkiye Garanti Bankasi AS (S) 5.250 09-13-22 200,000 179,750 Turkiye Is Bankasi (S) 5.500 04-21-19 300,000 288,750 VTB Capital SA 6.875 05-29-18 234,000 253,890 Wells Fargo & Company 4.125 08-15-23 4,900,000 4,894,434 Consumer Finance 0.4% Capital One Bank USA NA 3.375 02-15-23 550,000 524,990 Capital One Financial Corp. 6.150 09-01-16 3,635,000 4,077,409 Diversified Financial Services 3.3% Aviation Capital Group Corp. (S) 6.750 04-06-21 2,925,000 3,211,571 Bank of America Corp. 4.125 01-22-24 5,750,000 5,813,497 Citigroup, Inc. 5.000 09-15-14 2,350,000 2,411,481 Citigroup, Inc. 5.500 02-15-17 4,875,000 5,421,020 Citigroup, Inc. 8.500 05-22-19 1,475,000 1,899,439 Countrywide Financial Corp. 6.250 05-15-16 1,325,000 1,464,707 See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 15 Maturity Rate (%) date Par value^ Value Diversified Financial Services (continued) Dubai Holding Commercial Operations MTN, Ltd. 6.000 02-01-17 GBP 200,000 $343,164 European Bank for Reconstruction & Development 7.200 06-08-16 IDR 780,000,000 62,349 European Investment Bank (Z) Zero 12-31-18 ZAR 1,480,000 87,043 ING US, Inc. 2.900 02-15-18 3,275,000 3,379,289 Inter-American Development Bank (Z) Zero 08-20-15 IDR 5,310,000,000 383,695 JPMorgan Chase & Company 6.000 01-15-18 2,700,000 3,112,987 Merrill Lynch & Company, Inc. 6.050 05-16-16 3,530,000 3,884,370 Provident Funding Associates LP (S) 6.750 06-15-21 200,000 197,500 Provident Funding Associates LP (S) 10.125 02-15-19 350,000 379,750 Rabobank Nederland NV 3.950 11-09-22 5,050,000 4,954,580 Sinochem Overseas Capital Company, Ltd. 4.500 11-12-20 236,000 242,901 Sinochem Overseas Capital Company, Ltd. (S) 4.500 11-12-20 2,290,000 2,356,960 Insurance 1.9% American Equity Investment Life Holding Company 6.625 07-15-21 365,000 380,513 AXA SA 8.600 12-15-30 2,070,000 2,593,828 Boardwalk Pipelines LP 3.375 02-01-23 3,425,000 3,166,803 Burlington Northern Santa Fe LLC 4.400 03-15-42 3,315,000 3,132,519 Fairfax Financial Holdings, Ltd. (S) 5.800 05-15-21 2,925,000 3,030,054 Fidelity National Financial, Inc. 6.600 05-15-17 1,475,000 1,660,663 Genworth Financial, Inc. 7.625 09-24-21 2,575,000 3,104,858 Hartford Financial Services Group, Inc. 6.000 01-15-19 2,850,000 3,312,375 Reinsurance Group of America, Inc. 4.700 09-15-23 2,975,000 3,063,182 Real Estate Investment Trusts 1.5% Boston Properties LP 3.850 02-01-23 3,150,000 3,145,382 Corporate Office Properties LP 3.600 05-15-23 2,650,000 2,459,266 DDR Corp. 7.875 09-01-20 2,600,000 3,236,350 Kimco Realty Corp. 4.300 02-01-18 2,975,000 3,220,411 Simon Property Group LP 3.375 03-15-22 1,450,000 1,449,514 WEA Finance LLC (S) 6.750 09-02-19 3,650,000 4,368,112 Real Estate Management & Development 0.0% Kaisa Group Holdings, Ltd. (S) 8.875 03-19-18 250,000 250,000 Longfor Properties Company, Ltd. 6.875 10-18-19 200,000 196,250 Thrifts & Mortgage Finance 0.0% Alfa Bank OJSC (S) 7.500 09-26-19 125,000 132,500 Health Care 2.4% Health Care Equipment & Supplies 0.3% Biomet, Inc. 6.500 08-01-20 915,000 975,619 Hologic, Inc. 6.250 08-01-20 450,000 469,688 Kinetic Concepts, Inc. 10.500 11-01-18 530,000 609,500 Kinetic Concepts, Inc. 12.500 11-01-19 575,000 649,750 Health Care Providers & Services 1.5% Community Health Systems, Inc. (S) 6.875 02-01-22 465,000 476,625 Community Health Systems, Inc. 8.000 11-15-19 470,000 515,825 Envision Healthcare Corp. 8.125 06-01-19 374,000 402,050 16 Short Duration Credit Opportunities Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Health Care Providers & Services (continued) Express Scripts Holding Company 4.750 11-15-21 2,975,000 $3,232,608 Fresenius Medical Care US Finance II, Inc. (S) 5.875 01-31-22 550,000 584,375 HCA Holdings, Inc. 7.750 05-15-21 440,000 482,900 HCA, Inc. 7.500 02-15-22 400,000 451,500 HealthSouth Corp. 8.125 02-15-20 375,000 408,750 Humana, Inc. 8.150 06-15-38 2,275,000 3,114,325 IASIS Healthcare LLC 8.375 05-15-19 660,000 704,550 LifePoint Hospitals, Inc. (S) 5.500 12-01-21 670,000 681,725 Prospect Medical Holdings, Inc. (S) 8.375 05-01-19 775,000 844,750 Tenet Healthcare Corp. (S) 6.000 10-01-20 330,000 347,325 Tenet Healthcare Corp. 8.125 04-01-22 455,000 496,519 United Surgical Partners International, Inc. 9.000 04-01-20 555,000 620,213 UnitedHealth Group, Inc. 3.950 10-15-42 450,000 404,505 UnitedHealth Group, Inc. 5.800 03-15-36 4,030,000 4,637,228 Life Sciences Tools & Services 0.3% Thermo Fisher Scientific, Inc. 1.300 02-01-17 3,325,000 3,321,120 Pharmaceuticals 0.3% AbbVie, Inc. 1.750 11-06-17 3,050,000 3,065,512 Valeant Pharmaceuticals International (S) 7.500 07-15-21 455,000 506,756 VPII Escrow Corp. (S) 6.750 08-15-18 265,000 290,506 Industrials 2.7% Aerospace & Defense 0.5% Erickson Air-Crane, Inc. (S) 8.250 05-01-20 519,000 538,463 L-3 Communications Corp. 4.750 07-15-20 2,925,000 3,113,110 Northrop Grumman Corp. 1.750 06-01-18 3,100,000 3,085,647 Air Freight & Logistics 0.3% FedEx Corp. 2.625 08-01-22 2,675,000 2,513,898 FedEx Corp. 4.000 01-15-24 1,200,000 1,221,738 Park-Ohio Industries, Inc. 8.125 04-01-21 275,000 305,250 Building Products 0.3% Cleaver-Brooks, Inc. (S) 8.750 12-15-19 520,000 572,000 Griffon Corp. 7.125 04-01-18 700,000 740,250 Owens Corning 7.000 12-01-36 1,600,000 1,789,400 Commercial Services & Supplies 0.1% ACCO Brands Corp. 6.750 04-30-20 996,000 987,285 Clean Harbors, Inc. 5.250 08-01-20 460,000 469,200 TransUnion Holding Company, Inc. 9.625 06-15-18 170,000 181,900 Construction & Engineering 0.1% MasTec, Inc. 4.875 03-15-23 650,000 612,625 Electrical Equipment 0.4% ABB Finance USA, Inc. 2.875 05-08-22 3,375,000 3,291,199 Artesyn Escrow, Inc. (S) 9.750 10-15-20 505,000 523,938 CeramTec Group GmbH 8.250 08-15-21 EUR 425,000 619,351 Household Durables 0.0% RSI Home Products, Inc. (S) 6.875 03-01-18 385,000 402,325 See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 17 Maturity Rate (%) date Par value^ Value Industrial Conglomerates 0.1% Andrade Gutierrez International SA (S) 4.000 04-30-18 200,000 $190,000 KOC Holding AS (S) 3.500 04-24-20 250,000 210,938 Odebrecht Drilling Norbe VIII/IX, Ltd. 6.350 06-30-21 180,000 183,960 Odebrecht Finance, Ltd. (S) 5.125 06-26-22 100,000 95,250 Odebrecht Offshore Drilling Finance, Ltd. (S) 6.750 10-01-22 196,920 200,858 Machinery 0.0% Xerium Technologies, Inc. 8.875 06-15-18 350,000 371,000 Road & Rail 0.3% Canadian National Railway Company 2.850 12-15-21 3,150,000 3,121,552 Trading Companies & Distributors 0.6% Aircastle, Ltd. 6.750 04-15-17 500,000 559,375 American Builders & Contractors Supply Company, Inc. (S) 5.625 04-15-21 345,000 348,450 GATX Corp. 2.500 03-15-19 2,350,000 2,356,538 HD Supply, Inc. 7.500 07-15-20 510,000 544,425 International Lease Finance Corp. (S) 6.500 09-01-14 2,925,000 3,012,750 International Lease Finance Corp. 8.250 12-15-20 501,000 590,662 WESCO Distribution, Inc. (S) 5.375 12-15-21 300,000 301,500 Information Technology 1.8% Communications Equipment 0.1% Alcatel-Lucent USA, Inc. (S) 6.750 11-15-20 400,000 410,000 CommScope, Inc. (S) 8.250 01-15-19 393,000 426,896 Computers & Peripherals 0.4% Apple, Inc. 2.400 05-03-23 4,975,000 4,560,896 NCR Corp. 5.000 07-15-22 575,000 560,625 Electronic Equipment, Instruments & Components 0.0% CPI International, Inc. 8.000 02-15-18 465,000 488,250 Internet Software & Services 0.3% Baidu, Inc. 3.250 08-06-18 3,200,000 3,237,267 IT Services 0.0% iGATE Corp. 9.000 05-01-16 355,000 375,413 Semiconductors & Semiconductor Equipment 0.5% Altera Corp. 1.750 05-15-17 4,750,000 4,780,277 Amkor Technology, Inc. 6.375 10-01-22 745,000 761,763 Magnachip Semiconductor Corp. 6.625 07-15-21 505,000 518,256 STATS ChipPAC, Ltd. (S) 4.500 03-20-18 125,000 123,438 Software 0.5% BMC Software Finance, Inc. (S) 8.125 07-15-21 460,000 474,950 First Data Corp. (S) 7.375 06-15-19 225,000 240,188 First Data Corp. 12.625 01-15-21 450,000 524,250 Infor US, Inc. 11.500 07-15-18 630,000 727,650 Nuance Communications, Inc. (S) 5.375 08-15-20 500,000 488,750 Oracle Corp. 2.375 01-15-19 3,250,000 3,312,975 18 Short Duration Credit Opportunities Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Materials 3.0% Chemicals 1.1% Cabot Corp. 3.700 07-15-22 3,425,000 3,352,061 Chemtura Corp. 5.750 07-15-21 1,070,000 1,091,400 INEOS Finance PLC (S) 8.375 02-15-19 180,000 198,450 LyondellBasell Industries NV 6.000 11-15-21 3,300,000 3,840,352 SPCM SA (S) 6.000 01-15-22 625,000 660,938 The Mosaic Company 4.250 11-15-23 3,125,000 3,132,416 Trinseo Materials Operating SCA (S) 8.750 02-01-19 950,000 971,375 Construction Materials 0.1% Cementos Pacasmayo SAA (S) 4.500 02-08-23 200,000 179,000 Cemex Finance LLC (S) 9.375 10-12-22 200,000 223,000 Cemex SAB de CV (S) 9.500 06-15-18 200,000 224,500 Containers & Packaging 0.3% ARD Finance SA, PIK (S) 11.125 06-01-18 436,044 465,477 Ardagh Packaging Finance PLC 9.250 10-15-20 EUR 550,000 807,952 Cascades, Inc. 7.750 12-15-17 450,000 468,563 Packaging Corp. of America 4.500 11-01-23 1,650,000 1,702,792 Sealed Air Corp. (S) 8.375 09-15-21 645,000 736,913 Metals & Mining 1.4% Aperam (S) 7.375 04-01-16 275,000 285,313 Aperam (S) 7.750 04-01-18 250,000 260,625 ArcelorMittal 6.750 02-25-22 915,000 987,056 Cia Minera Milpo SAA (S) 4.625 03-28-23 200,000 176,750 Corporacion Nacional del Cobre de Chile (S) 3.000 07-17-22 2,682,000 2,469,543 Corporacion Nacional del Cobre de Chile (S) 4.250 07-17-42 200,000 163,587 Corporacion Nacional del Cobre de Chile (S) 4.500 08-13-23 602,000 612,291 Corporacion Nacional del Cobre de Chile 6.150 10-24-36 803,000 855,348 Freeport-McMoran Copper & Gold, Inc. 3.875 03-15-23 3,300,000 3,163,938 Fresnillo PLC (S) 5.500 11-13-23 200,000 194,000 Metalloinvest Finance, Ltd. (S) 6.500 07-21-16 203,000 211,628 Newmont Mining Corp. 6.250 10-01-39 3,450,000 3,198,443 Samarco Mineracao SA (S) 4.125 11-01-22 200,000 174,750 Severstal OAO (S) 5.900 10-17-22 200,000 191,000 Southern Copper Corp. 5.250 11-08-42 73,000 58,766 Vale Overseas, Ltd. 5.625 09-15-19 2,950,000 3,210,031 Vedanta Resources PLC (S) 6.000 01-31-19 205,000 194,238 Vedanta Resources PLC (S) 8.250 06-07-21 204,000 204,000 Paper & Forest Products 0.1% Louisiana-Pacific Corp. 7.500 06-01-20 600,000 664,500 Mercer International, Inc. 9.500 12-01-17 500,000 545,000 Norbord, Inc. (S) 5.375 12-01-20 605,000 605,000 Telecommunication Services 2.3% Diversified Telecommunication Services 1.4% CenturyLink, Inc. 5.800 03-15-22 590,000 581,150 CenturyLink, Inc. 6.750 12-01-23 225,000 227,813 Cincinnati Bell, Inc. 8.375 10-15-20 460,000 496,225 Cincinnati Bell, Inc. 8.750 03-15-18 470,000 492,325 See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 19 Maturity Rate (%) date Par value^ Value Diversified Telecommunication Services (continued) CyrusOne LP 6.375 11-15-22 690,000 $712,425 Frontier Communications Corp. 9.000 08-15-31 1,004,000 1,004,000 Indosat Palapa Company BV 7.375 07-29-20 50,000 54,250 Intelsat Jackson Holdings SA 7.250 04-01-19 380,000 408,500 Level 3 Financing, Inc. 7.000 06-01-20 725,000 770,313 Mobile Challenger Intermediate Group SA, PIK 8.750 03-15-19 EUR 400,000 559,710 T-Mobile USA, Inc. 6.125 01-15-22 130,000 132,925 T-Mobile USA, Inc. 6.731 04-28-22 535,000 561,750 Telefonica Emisiones SAU 3.192 04-27-18 2,725,000 2,806,584 Telefonica Emisiones SAU 6.421 06-20-16 1,900,000 2,119,608 UPC Holding BV 6.375 09-15-22 EUR 850,000 1,172,188 Verizon Communications, Inc. 4.500 09-15-20 1,650,000 1,778,715 Verizon Communications, Inc. 6.400 09-15-33 1,650,000 1,937,224 Wind Acquisition Finance SA (S) 6.500 04-30-20 410,000 446,900 Wind Acquisition Holdings Finance SA, PIK (S) 12.250 07-15-17 106,125 109,839 Windstream Corp. 7.500 04-01-23 835,000 835,000 Wireless Telecommunication Services 0.9% America Movil SAB de CV 3.125 07-16-22 3,100,000 2,875,603 Cricket Communications, Inc. 7.750 10-15-20 430,000 488,050 Crown Castle International Corp. 5.250 01-15-23 235,000 232,944 Matterhorn Mobile Holdings SA 8.250 02-15-20 EUR 450,000 666,089 Millicom International Cellular SA (S) 6.625 10-15-21 275,000 276,790 Rogers Communications, Inc. 5.450 10-01-43 4,550,000 4,815,756 Sprint Capital Corp. 8.750 03-15-32 1,250,000 1,353,125 Sprint Corp. (S) 7.125 06-15-24 230,000 231,150 VimpelCom Holdings BV (S) 5.200 02-13-19 100,000 98,875 Utilities 2.1% Electric Utilities 1.0% Centrais Eletricas Brasileiras SA 5.750 10-27-21 200,000 189,000 Edison Mission Energy (H) 7.000 05-15-17 1,275,000 984,938 Emgesa SA ESP (S) 8.750 01-25-21 COP 176,000,000 90,230 Emgesa SA ESP 8.750 01-25-21 COP 129,000,000 66,134 Georgia Power Company 4.300 03-15-42 4,725,000 4,469,103 Oncor Electric Delivery Company LLC 4.100 06-01-22 3,250,000 3,373,081 PPL Energy Supply LLC 4.600 12-15-21 3,400,000 3,377,815 Gas Utilities 0.0% Empresa de Energia de Bogota SA (S) 6.125 11-10-21 200,000 207,000 Independent Power Producers & Energy Traders 0.6% AES Corp. 7.375 07-01-21 375,000 415,313 Calpine Corp. (S) 7.500 02-15-21 179,000 195,558 Calpine Corp. (S) 7.875 01-15-23 188,000 207,270 Empresas Publicas de Medellin ESP (S) 8.375 02-01-21 COP 220,000,000 110,681 Empresas Publicas de Medellin ESP 8.375 02-01-21 COP 48,000,000 24,149 Exelon Generation Company LLC 4.250 06-15-22 3,150,000 3,106,395 GenOn Energy, Inc. 9.500 10-15-18 1,315,000 1,413,625 Listrindo Capital BV (S) 6.950 02-21-19 200,000 204,500 NRG Energy, Inc. (S) 6.250 07-15-22 455,000 456,138 NRG Energy, Inc. 8.500 06-15-19 400,000 425,000 20 Short Duration Credit Opportunities Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Multi-Utilities 0.5% DTE Energy Company 3.850 12-01-23 3,025,000 $3,067,072 MidAmerican Energy Holdings Company 5.750 04-01-18 2,800,000 3,226,070 U.S. Government & Agency Obligations 2.0% (Cost $24,165,379) U.S. Government 0.1% U.S. Treasury Note 2.125 08-31-20 1,500,000 1,509,962 U.S. Government Agency 1.9% Federal Home Loan Mortgage Corp. Freddie Mac Pool (P) 2.375 11-01-36 425,572 445,679 Freddie Mac Pool (P) 2.545 07-01-38 1,774,676 1,873,377 Freddie Mac Pool (P) 3.531 01-01-37 328,842 343,225 Federal National Mortgage Association Fannie Mae Pool (P) 2.377 04-01-37 1,581,975 1,680,848 Fannie Mae Pool (P) 2.396 11-01-35 363,647 386,375 Fannie Mae Pool (P) 2.783 12-01-42 397,765 403,480 Fannie Mae Pool (C) 3.000 TBA 1,725,000 1,673,924 Fannie Mae Pool (P) 3.134 01-01-37 220,914 233,118 Fannie Mae Pool (P) 3.243 10-01-38 583,814 611,520 Fannie Mae Pool (C) 3.500 TBA 900,000 946,582 Fannie Mae Pool (C) 3.500 TBA 2,075,000 2,100,127 Fannie Mae Pool (C) 4.000 TBA 2,550,000 2,664,650 Fannie Mae Pool 4.000 08-01-25 421,378 450,528 Fannie Mae Pool (C) 4.500 TBA 3,300,000 3,530,485 Fannie Mae Pool (C) 5.000 TBA 1,750,000 1,908,320 Fannie Mae Pool 5.000 01-01-16 407,872 436,359 Fannie Mae Pool 5.000 01-01-19 3,816 4,082 Fannie Mae Pool (C) 5.500 TBA 1,800,000 1,979,719 Fannie Mae Pool 6.500 01-01-37 600,445 673,016 Government National Mortgage Association Ginnie Mae Pool 6.000 08-15-35 366,042 408,584 Foreign Government Obligations 13.0% (Cost $173,889,620) Argentina 0.0% Republic of Argentina Note, Step Coupon 2.500 12-31-38 689,000 242,873 Brazil 1.7% Federative Republic of Brazil Bill (Z) Zero 01-01-16 BRL 1,115,000 367,910 Bill (Z) Zero 01-01-17 BRL 2,244,000 650,799 Bond 2.625 01-05-23 5,044,000 4,297,488 Bond 4.250 01-07-25 3,305,000 3,085,218 Bond 7.125 01-20-37 782,000 875,840 Bond 8.250 01-20-34 644,000 805,000 Note 5.875 01-15-19 377,000 418,470 Note 10.000 01-01-17 BRL 1,519,000 591,775 Note 10.000 01-01-21 BRL 7,097,000 2,553,414 Note 10.000 01-01-23 BRL 19,108,000 6,659,545 Colombia 0.7% Bogota Distrito Capital Note 9.750 07-26-28 COP 2,465,000,000 1,373,286 See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 21 Maturity Rate (%) date Par value^ Value Colombia (continued) Republic of Colombia Bond 4.000 02-26-24 321,000 $305,753 Bond 4.375 07-12-21 1,231,000 1,249,465 Bond 7.375 03-18-19 360,000 428,850 Bond 7.375 09-18-37 1,478,000 1,777,295 Bond 7.750 04-14-21 COP 681,000,000 364,835 Bond 8.125 05-21-24 476,000 602,140 Bond 9.850 06-28-27 COP 2,135,000,000 1,284,013 Bond 12.000 10-22-15 COP 1,361,000,000 751,751 Croatia 0.4% Republic of Croatia Bond 5.500 04-04-23 1,236,000 1,177,290 Bond 6.000 01-26-24 450,000 437,175 Bond (S) 6.000 01-26-24 1,610,000 1,564,115 Bond 6.375 03-24-21 1,200,000 1,242,000 Bond (S) 6.375 03-24-21 273,000 282,555 Dominican Republic 0.2% Government of Dominican Republic Bond (S) 5.875 04-18-24 278,000 265,490 Bond 7.500 05-06-21 2,413,000 2,633,186 Bond 9.040 01-23-18 27,106 29,647 El Salvador 0.1% Republic of El Salvador Bond (S) 7.375 12-01-19 180,000 191,025 Bond 7.650 06-15-35 1,347,000 1,279,650 Bond 8.250 04-10-32 189,000 193,253 Ghana 0.1% Republic of Ghana Bond 7.875 08-07-23 432,000 401,760 Bond 8.500 10-04-17 559,000 581,360 Hungary 0.3% Republic of Hungary Bond 4.125 02-19-18 154,000 153,808 Bond 4.375 07-04-17 EUR 158,000 221,346 Bond 5.000 03-30-16 GBP 37,000 62,521 Bond 5.500 12-22-16 HUF 12,980,000 57,649 Bond 5.500 12-20-18 HUF 42,290,000 184,555 Bond 5.750 11-22-23 256,000 252,480 Bond 6.000 11-24-23 HUF 18,370,000 78,635 Bond 6.250 01-29-20 664,000 710,480 Bond 6.375 03-29-21 1,230,000 1,309,950 Bond 6.500 06-24-19 HUF 9,200,000 41,846 Bond 6.750 11-24-17 HUF 30,010,000 137,804 Bond 7.000 06-24-22 HUF 104,060,000 475,163 Bond 7.625 03-29-41 158,000 167,480 Indonesia 1.3% Republic of Indonesia Bond (S) 3.375 04-15-23 1,984,000 1,696,320 Bond 4.875 05-05-21 1,083,000 1,068,109 Bond 5.375 10-17-23 3,299,000 3,282,505 Bond 5.625 05-15-23 IDR 3,564,000,000 231,038 Bond 5.875 03-13-20 104,000 109,720 Bond 6.125 05-15-28 IDR 1,090,000,000 66,953 Bond 6.625 05-15-33 IDR 2,700,000,000 163,636 Bond 7.000 05-15-22 IDR 17,340,000,000 1,269,612 22 Short Duration Credit Opportunities Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Indonesia (continued) Bond 7.000 05-15-27 IDR 300,000,000 $20,049 Bond 7.750 01-17-38 598,000 665,275 Bond 7.875 04-15-19 IDR 5,790,000,000 465,903 Bond 8.250 06-15-32 IDR 1,500,000,000 108,415 Bond 8.375 03-15-24 IDR 28,762,000,000 2,290,831 Bond 8.500 10-12-35 1,575,000 1,878,188 Bond 9.000 03-15-29 IDR 12,581,000,000 991,004 Bond 11.000 09-15-25 IDR 210,000,000 19,220 Bond (S) 11.625 03-04-19 575,000 757,563 Bond 11.625 03-04-19 579,000 762,833 Iraq 0.1% Republic of Iraq Bond 5.800 01-15-28 1,137,000 955,080 Ivory Coast 0.1% Republic of Ivory Coast Bond 5.750 12-31-32 1,641,000 1,419,465 Malaysia 0.3% Government of Malaysia Bond 3.172 07-15-16 MYR 670,000 199,780 Bond 3.314 10-31-17 MYR 490,000 144,763 Bond 3.418 08-15-22 MYR 1,180,000 330,498 Bond 3.480 03-15-23 MYR 1,610,000 451,287 Bond 3.492 03-31-20 MYR 850,000 245,964 Bond 3.580 09-28-18 MYR 1,370,000 404,971 Bond 3.741 02-27-15 MYR 90,000 27,096 Bond 3.844 04-15-33 MYR 300,000 80,639 Bond 3.889 07-31-20 MYR 760,000 224,532 Bond 4.012 09-15-17 MYR 3,530,000 1,068,898 Bond 4.160 07-15-21 MYR 3,160,000 940,278 Bond 4.262 09-15-16 MYR 420,000 128,470 Bond 4.392 04-15-26 MYR 500,000 148,454 Mexico 1.2% Government of Mexico Bond 4.000 10-02-23 510,000 502,350 Bond 4.750 03-08-44 1,090,000 959,200 Bond 5.000 06-15-17 MXN 12,022,000 907,707 Bond 5.550 01-21-45 395,000 390,063 Bond 6.050 01-11-40 4,010,000 4,250,600 Bond 6.250 06-16-16 MXN 6,461,000 506,691 Bond 6.500 06-10-21 MXN 2,267,000 171,658 Bond 6.500 06-09-22 MXN 10,486,000 786,973 Bond 7.250 12-15-16 MXN 3,318,000 266,889 Bond 7.750 12-14-17 MXN 1,643,000 134,471 Bond 8.000 06-11-20 MXN 1,640,000 135,676 Bond 8.000 12-07-23 MXN 49,324,000 4,054,068 Bond 9.500 12-18-14 MXN 16,599,000 1,301,635 Bond 10.000 12-05-24 MXN 2,252,000 211,274 Morocco 0.0% Kingdom of Morocco Bond (S) 4.250 12-11-22 200,000 185,500 Netherlands 0.1% Republic of Mozambique Bond 6.305 09-11-20 831,000 776,985 See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 23 Maturity Rate (%) date Par value^ Value Nigeria 0.0% Federal Republic of Nigeria Bond (S) 6.375 07-12-23 232,000 236,686 Bond 6.375 07-12-23 261,000 266,272 Panama 0.2% Republic of Panama Bond 5.200 01-30-20 972,000 1,055,592 Bond 6.700 01-26-36 231,000 258,143 Bond 8.875 09-30-27 99,000 132,165 Bond 9.375 04-01-29 696,000 960,480 Peru 0.3% Republic of Peru Bond 5.200 09-12-23 PEN 610,000 200,740 Bond 5.625 11-18-50 271,000 268,968 Bond 6.850 02-12-42 PEN 170,000 54,481 Bond 6.900 08-12-37 PEN 140,000 45,799 Bond 6.950 08-12-31 PEN 240,000 80,383 Bond 7.125 03-30-19 250,000 298,125 Bond 7.350 07-21-25 275,000 342,375 Bond 7.840 08-12-20 PEN 260,000 102,517 Bond 8.200 08-12-26 PEN 300,000 121,187 Bond 8.750 11-21-33 1,411,000 1,982,455 Philippines 0.2% Republic of Philippines Bond 7.750 01-14-31 1,668,000 2,201,760 Poland 0.8% Republic of Poland Bond (Z) Zero 01-25-16 PLN 4,300,000 1,281,269 Bond 2.500 07-25-18 PLN 1,270,000 376,729 Bond 3.000 08-24-16 PLN 2,871,725 950,257 Bond 3.750 04-25-18 PLN 5,690,000 1,784,443 Bond 4.000 01-22-24 739,000 724,220 Bond 4.750 10-25-16 PLN 1,390,000 455,146 Bond 4.750 04-25-17 PLN 2,240,000 731,980 Bond 5.000 04-25-16 PLN 270,000 88,701 Bond 5.125 04-21-21 1,204,000 1,309,952 Bond 5.250 10-25-17 PLN 570,000 188,975 Bond 5.750 10-25-21 PLN 400,000 136,307 Bond 6.250 10-24-15 PLN 340,000 113,434 Bond 6.375 07-15-19 1,164,000 1,363,335 Romania 0.1% Government of Romania Bond (S) 4.875 01-22-24 268,000 264,370 Bond 6.750 02-07-22 1,582,000 1,785,683 Russia 1.0% Government of Russia Bond (S) 4.875 09-16-23 1,000,000 1,002,500 Bond 6.400 05-27-20 RUB 14,410,000 377,151 Bond 6.800 12-11-19 RUB 8,620,000 232,840 Bond 7.000 11-24-21 RUB 4,780,000 126,737 Bond 7.000 01-25-23 RUB 19,040,000 500,497 Bond 7.350 01-20-16 RUB 4,230,000 121,957 Bond 7.500 02-27-19 RUB 7,060,000 198,732 Bond 7.500 03-31-30 5,493,613 6,325,895 Bond 7.600 04-14-21 RUB 56,700,000 1,569,447 Bond 7.600 07-20-22 RUB 24,850,000 680,426 24 Short Duration Credit Opportunities Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Russia (continued) Bond 7.850 03-10-18 RUB 10,000,000 $284,561 Bond 12.750 06-24-28 560,000 943,600 Slovakia 0.1% Republic of Slovakia Bond (S) 4.375 05-21-22 818,000 850,720 Slovenia 0.1% Republic of Slovenia Bond 5.850 05-10-23 703,000 716,174 South Africa 1.1% Republic of South Africa Bond 4.665 01-17-24 453,000 428,085 Bond 5.500 03-09-20 1,232,000 1,299,760 Bond 5.875 09-16-25 4,405,000 4,504,113 Bond 6.250 03-31-36 ZAR 5,090,000 327,072 Bond 6.750 03-31-21 ZAR 910,000 74,166 Bond 7.000 02-28-31 ZAR 12,370,000 893,503 Bond 7.250 01-15-20 ZAR 15,260,000 1,291,981 Bond 8.000 12-21-18 ZAR 30,890,000 2,748,589 Bond 8.250 09-15-17 ZAR 6,270,000 568,117 Bond 10.500 12-21-26 ZAR 5,790,000 581,944 Bond 13.500 09-15-15 ZAR 4,985,000 489,236 Thailand 0.2% Kingdom of Thailand Bond 1.200 07-14-21 THB 17,365,628 485,029 Bond 2.800 10-10-17 THB 8,530,000 256,359 Bond 3.250 06-16-17 THB 5,340,000 163,587 Bond 3.580 12-17-27 THB 4,850,000 137,955 Bond 3.625 06-16-23 THB 16,430,000 485,216 Bond 3.650 12-17-21 THB 31,500,000 944,882 Trinidad And Tobago 0.1% Republic of Trinidad & Tobago Bond (S) 4.375 01-16-24 729,000 750,870 Turkey 1.2% Republic of Turkey Bond 3.250 03-23-23 818,000 671,169 Bond 4.000 04-29-15 TRY 632,063 281,277 Bond 4.500 02-11-15 TRY 200,522 89,768 Bond 5.125 03-25-22 226,000 215,943 Bond 5.625 03-30-21 175,000 174,781 Bond 6.250 09-26-22 374,000 382,901 Bond 6.300 02-14-18 TRY 4,450,000 1,694,882 Bond 7.000 09-26-16 108,000 117,590 Bond 7.000 03-11-19 300,000 326,724 Bond 7.000 06-05-20 83,000 90,055 Bond 7.100 03-08-23 TRY 1,600,000 587,101 Bond 7.250 03-05-38 493,000 518,242 Bond 7.375 02-05-25 3,586,000 3,886,328 Bond 8.000 02-14-34 3,031,000 3,440,185 Bond 8.300 10-07-15 TRY 430,000 183,129 Bond 8.300 06-20-18 TRY 380,000 154,649 Bond 8.500 09-14-22 TRY 640,000 257,178 Bond 8.800 11-14-18 TRY 320,000 132,000 Bond 9.000 01-27-16 TRY 140,000 60,134 Bond 9.000 03-08-17 TRY 1,000,000 425,108 Bond 9.500 01-12-22 TRY 960,000 410,227 Bond 10.500 01-15-20 TRY 230,000 103,066 See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 25 Maturity Rate (%) date Par value^ Value Ukraine 0.4% Republic of Ukraine Bond 4.950 10-13-15 EUR 507,000 617,326 Bond 6.580 11-21-16 544,000 490,753 Bond (S) 6.875 09-23-15 100,000 92,200 Bond (S) 7.800 11-28-22 539,000 455,455 Bond 9.250 07-24-17 3,048,000 2,849,880 Uruguay 0.1% Republic of Uruguay Bond 6.875 09-28-25 488,000 555,710 Bond 7.875 01-15-33 299,580 370,356 Bond 8.000 11-18-22 350,000 432,250 Venezuela 0.5% Republic of Venezuela Bond 5.750 02-26-16 1,573,000 1,266,265 Bond 6.000 12-09-20 161,000 93,783 Bond 8.250 10-13-24 1,063,200 637,920 Bond 11.750 10-21-26 2,523,000 1,885,943 Bond 11.950 08-05-31 575,000 425,500 Bond 12.750 08-23-22 2,066,900 1,689,691 Bond 13.625 08-15-18 320,000 289,600 Convertible Bonds 1.9% (Cost $22,096,875) Consumer Discretionary 0.2% Auto Components 0.1% TRW Automotive, Inc. 3.500 12-01-15 414,000 1,045,609 Hotels, Restaurants & Leisure 0.0% Home Inns & Hotels Management, Inc. 2.000 12-15-15 98,000 93,100 Household Durables 0.1% The Ryland Group, Inc. 0.250 06-01-19 1,797,000 1,713,889 Energy 0.3% Energy Equipment & Services 0.3% Hornbeck Offshore Services, Inc. 1.500 09-01-19 2,936,000 3,249,785 Oil, Gas & Consumable Fuels 0.0% Stone Energy Corp. 1.750 03-01-17 549,000 587,087 Industrials 0.3% Aerospace & Defense 0.2% Triumph Group, Inc. 2.625 10-01-26 766,000 1,939,416 Machinery 0.1% Altra Holdings, Inc. 2.750 03-01-31 806,000 1,044,778 Greenbrier Companies, Inc. 3.500 04-01-18 653,000 828,902 Information Technology 0.8% Communications Equipment 0.4% Ciena Corp. 0.875 06-15-17 674,000 688,323 Ciena Corp. (S) 4.000 03-15-15 1,352,000 1,731,405 Comtech Telecommunications Corp. 3.000 05-01-29 2,253,000 2,319,182 Computers & Peripherals 0.1% Sandisk Corp. (S) 0.500 10-15-20 1,000,000 998,750 26 Short Duration Credit Opportunities Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Semiconductors & Semiconductor Equipment 0.1% Intel Corp. 2.950 12-15-35 1,071,000 $1,185,463 Software 0.2% NetSuite, Inc. (S) 0.250 06-01-18 803,000 900,364 Nuance Communications, Inc. 2.750 11-01-31 1,853,000 1,836,786 Materials 0.3% Metals & Mining 0.3% RTI International Metals, Inc. 1.625 10-15-19 494,000 503,571 RTI International Metals, Inc. 3.000 12-01-15 2,183,000 2,376,741 Structured Notes (K) 0.2% (Cost $2,706,745) Colombia 0.1% Republic of Colombia (Citigroup Funding, Inc.) Note (S) 7.000 05-04-22 COP 1,640,000,000 806,295 Note (S) 11.000 07-27-20 COP 250,000,000 150,133 Republic of Colombia (JPMorgan Chase & Company) Note (S) 7.000 05-04-22 COP 490,000,000 240,905 Indonesia 0.1% Republic of Indonesia (Deutsche Bank AG) Note (S) 5.625 05-15-23 IDR 1,000,000,000 64,889 Note (S) 7.000 05-15-22 IDR 1,400,000,000 102,552 Republic of Indonesia (JPMorgan Chase & Company) Note (S) 5.625 05-15-23 IDR 4,000,000,000 259,554 Note (S) 6.625 05-15-33 IDR 1,000,000,000 60,476 Note 8.250 06-15-32 IDR 4,820,000,000 349,059 Term Loans (M) 19.9% (Cost $241,224,829) Consumer Discretionary 4.8% Auto Components 0.4% Allison Transmission, Inc. 3.750 08-23-19 3,077,054 3,083,787 The Goodyear Tire & Rubber Company 4.750 04-30-19 2,250,000 2,273,204 Hotels, Restaurants & Leisure 1.0% Caesars Entertainment Operating Company, Inc. 5.489 01-26-18 3,270,514 3,141,738 CCM Merger, Inc. 5.000 03-01-17 1,324,034 1,337,274 CityCenter Holdings LLC 5.000 10-16-20 1,746,000 1,765,279 Hilton Worldwide Finance LLC 3.750 10-26-20 2,616,358 2,633,294 Scientific Games International, Inc. 4.250 10-18-20 2,908,000 2,918,384 Household Durables 0.6% Alliance Laundry Systems LLC 4.250 12-10-18 2,138,188 2,151,552 Jarden Corp. 2.910 09-30-20 1,645,875 1,653,762 Norcraft Companies LP 5.250 11-12-20 2,759,000 2,779,693 Media 2.6% Advantage Sales & Marketing LLC 4.250 12-18-17 2,320,656 2,335,643 Advantage Sales & Marketing LLC 8.250 06-18-18 786,000 796,808 AMC Entertainment, Inc. 3.500 04-30-20 1,219,783 1,222,634 See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 27 Maturity Rate (%) date Par value^ Value Media (continued) Atlantic Broadband Penn LLC 3.250 12-02-19 1,155,375 $1,153,931 CBS Outdoor Americas Capital LLC (T) TBD 01-31-21 1,000,000 1,003,333 Cumulus Media, Inc. 4.250 12-23-20 2,679,265 2,704,022 Hubbard Broadcasting, Inc. 4.500 04-29-19 2,884,014 2,893,027 LIN Television Corp. 4.000 12-21-18 965,319 969,663 Media General, Inc. 4.250 07-31-20 3,617,000 3,646,345 Mission Broadcasting, Inc. 3.750 10-01-20 799,149 801,133 Nexstar Broadcasting, Inc. 3.750 10-01-20 906,247 908,497 Tribune Company 4.000 12-27-20 5,405,000 5,395,990 Univision Communications, Inc. 4.000 03-01-20 2,094,847 2,104,885 Univision Communications, Inc. 4.000 03-02-20 2,472,810 2,481,569 UPC Financing Partnership 4.000 01-29-21 1,900,000 1,911,083 Virgin Media Investment Holdings, Ltd. 3.500 06-08-20 1,565,000 1,568,326 Multiline Retail 0.2% Hudson’s Bay Company 4.750 11-04-20 2,327,000 2,358,661 Consumer Staples 2.1% Diversified Financial Services 0.2% Pinnacle Foods Finance LLC 3.250 04-29-20 1,921,480 1,921,780 Food & Staples Retailing 0.3% AdvancePierre Foods, Inc. 5.750 07-10-17 2,167,350 2,168,254 Rite Aid Corp. 4.875 06-21-21 1,198,000 1,217,468 Food Products 0.7% Del Monte Corp. 4.000 03-08-18 2,660,494 2,671,136 Del Monte Foods Company (T) TBD 11-06-20 2,208,000 2,209,380 Del Monte Foods Company (T) TBD 04-11-21 1,104,000 1,115,960 HJ Heinz Company 3.500 06-05-20 2,895,450 2,922,745 Household Products 0.6% Reynolds Group Holdings, Inc. 4.000 12-03-18 2,316,600 2,342,300 Spectrum Brands Holdings, Inc. 3.000 09-07-17 954,756 956,972 Spectrum Brands Holdings, Inc. 3.500 09-04-19 593,513 595,367 The Sun Products Corp. 5.500 03-23-20 3,439,013 3,262,763 Personal Products 0.3% Revlon Consumer Products Corp. 4.000 11-20-17 2,563,819 2,584,650 Revlon Consumer Products Corp. 4.000 08-19-19 1,400,000 1,406,286 Energy 1.3% Energy Equipment & Services 0.4% Offshore Group Investment, Ltd. 5.000 10-25-17 3,344,894 3,359,528 Pacific Drilling SA 4.500 06-04-18 2,264,620 2,288,399 Oil, Gas & Consumable Fuels 0.9% Arch Coal, Inc. 6.250 05-16-18 2,977,057 2,946,223 EP Energy LLC 3.500 05-24-18 1,954,000 1,958,535 EXCO Resources, Inc. 5.000 08-19-19 3,951,145 3,951,145 Samson Investment Company 5.000 09-25-18 1,995,000 2,012,955 Financials 1.3% Capital Markets 0.2% Sequa Corp. 5.250 06-19-17 2,947,074 2,898,447 28 Short Duration Credit Opportunities Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Diversified Financial Services 0.4% HB Acquisition Corp. 6.750 04-09-20 1,488,000 $1,543,800 Husky Injection Molding Systems, Ltd. 4.250 06-29-18 1,060,000 1,066,330 Ocwen Loan Servicing LLC 5.000 02-15-18 1,104,443 1,114,107 Springleaf Financial Funding Company 4.750 09-25-19 1,175,000 1,188,219 Insurance 0.2% CNO Financial Group, Inc. 3.750 09-20-18 2,656,424 2,661,957 Real Estate Investment Trusts 0.3% iStar Financial, Inc. 4.500 10-16-17 3,401,124 3,413,028 Real Estate Management & Development 0.2% Realogy Corp. 4.500 03-05-20 2,322,450 2,336,965 Health Care 2.6% Health Care Equipment & Supplies 0.6% Air Medical Group Holdings, Inc. 5.000 06-30-18 2,457,449 2,465,129 Brand Energy & Infrastructure Services, Inc. 4.750 11-26-20 1,176,392 1,182,601 Kinetic Concepts, Inc. 4.000 05-04-18 3,882,604 3,912,388 Health Care Providers & Services 1.0% CHS/Community Health Systems, Inc. 4.250 01-27-21 1,670,000 1,686,999 DaVita HealthCare Partners, Inc. 4.000 11-01-19 1,217,700 1,226,315 DaVita HealthCare Partners, Inc. 4.500 10-20-16 2,166,234 2,177,065 Golden Gate National Senior Care LLC 5.000 05-04-18 1,583,247 1,553,561 IASIS Healthcare LLC 4.500 05-03-18 2,639,441 2,659,237 US Renal Care, Inc. 4.250 07-03-19 2,285,080 2,302,218 Life Sciences Tools & Services 0.1% Patheon, Inc. (T) TBD 01-09-21 1,663,000 1,659,140 Pharmaceuticals 0.9% Jazz Pharmaceuticals, Inc. 3.250 06-12-18 1,250,000 1,254,298 Pharmaceutical Product Development, Inc. 4.000 12-05-18 2,265,125 2,276,435 Salix Pharmaceuticals, Ltd. 4.250 01-02-20 1,301,000 1,315,962 Surgical Care Affiliates, Inc. 4.250 06-29-18 2,692,369 2,699,099 Valeant Pharmaceuticals International, Inc. 4.500 08-05-20 3,545,063 3,578,298 Industrials 1.7% Aerospace & Defense 0.3% Accudyne Industries Borrower SCA 4.000 12-13-19 3,902,115 3,916,748 Building Products 0.3% Air Distribution Technologies, Inc. 4.250 11-09-18 3,138,359 3,157,974 Commercial Services & Supplies 0.4% ADS Waste Holdings, Inc. 4.250 10-09-19 1,160,686 1,165,220 ARAMARK Corp. 4.000 09-09-19 2,450,000 2,462,226 Garda World Security Corp. 3.000 11-08-20 375,097 377,066 Garda World Security Corp. 4.000 11-06-20 1,466,288 1,473,986 Construction & Engineering 0.3% Rexnord LLC 4.000 08-21-20 3,453,529 3,468,876 Hotels, Restaurants & Leisure 0.2% Four Seasons Holdings, Inc. 3.500 06-27-20 1,862,333 1,872,808 See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 29 Maturity Rate (%) date Par value^ Value Marine 0.2% Drillships Financing Holding, Inc. 5.500 07-15-16 2,399,940 $2,419,939 Information Technology 2.3% Communications Equipment 0.5% Alcatel-Lucent USA, Inc. 5.750 01-30-19 3,902,664 3,936,812 Avaya, Inc. (T) TBD 10-26-17 1,654,784 1,614,105 Electronic Equipment, Instruments & Components 0.3% Dell International LLC 4.500 04-29-20 4,057,830 4,037,119 Internet Software & Services 0.2% SkillSoft Corp. 5.000 05-26-17 2,043,893 2,055,815 Semiconductors & Semiconductor Equipment 0.4% Freescale Semiconductor, Inc. 5.000 02-28-20 3,384,927 3,413,841 Freescale Semiconductor, Inc. 5.000 01-15-21 723,188 731,775 NXP BV 4.500 03-03-17 896,242 906,605 Software 0.9% BMC Software Finance, Inc. 5.000 09-10-20 4,034,000 4,036,243 First Data Corp. 4.158 03-23-18 3,281,632 3,288,606 Infor US, Inc. 3.750 06-03-20 3,422,221 3,430,243 Materials 1.4% Chemicals 1.2% Chemtura Corp. 3.500 08-27-16 768,923 773,248 INEOS US Finance LLC 4.000 05-04-18 2,795,495 2,808,973 MacDermid, Inc. 4.000 06-08-20 1,559,093 1,568,837 OXEA Sarl 4.250 01-15-20 2,982,525 3,008,622 OXEA Sarl 8.250 07-15-20 1,106,000 1,128,120 Tronox Pigments BV 4.500 03-19-20 1,217,880 1,231,073 US Coatings Acquisition, Inc. 4.750 02-01-20 3,281,332 3,303,481 Containers & Packaging 0.1% Ardagh Packaging Finance SA 4.250 12-17-19 1,600,000 1,610,000 Metals & Mining 0.1% FMG Resources August 2006 Pty, Ltd. 4.250 06-28-19 1,100,243 1,112,277 Telecommunication Services 1.3% Diversified Telecommunication Services 0.7% Consolidated Communications, Inc. 4.250 12-23-20 776,000 782,790 Intelsat Jackson Holdings SA 3.750 06-30-19 2,215,116 2,229,515 Level 3 Financing, Inc. 4.000 01-15-20 2,914,000 2,931,484 Syniverse Holdings, Inc. 4.000 04-23-19 2,711,509 2,721,677 Internet Software & Services 0.2% Fibertech Networks LLC 4.500 12-18-19 2,262,150 2,267,805 Wireless Telecommunication Services 0.4% Cricket Communications, Inc. 4.750 10-10-19 1,158,300 1,160,231 Cricket Communications, Inc. 4.750 03-09-20 1,827,815 1,829,773 LTS Buyer LLC 4.000 04-13-20 2,176,575 2,180,656 30 Short Duration Credit Opportunities Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Utilities 1.1% Electric Utilities 0.8% La Frontera Generation LLC 4.500 09-30-20 2,023,327 2,040,399 Texas Competitive Electric Holdings Company LLC 4.729 10-10-17 10,548,544 7,325,584 Independent Power Producers & Energy Traders 0.3% Calpine Corp. 4.000 04-02-18 2,017,163 2,031,571 Dynegy, Inc. 4.000 04-23-20 1,862,295 1,870,055 Collateralized Mortgage Obligations 15.4% (Cost $174,315,315) Commercial & Residential 15.3% 7 WTC Depositor LLC Trust Series 2012-7WTC, Class A (S) 4.082 03-13-31 1,272,532 1,326,452 American General Mortgage Loan Trust Series 2010-1A, Class A2 (P)(S) 5.650 03-25-58 7,000,000 7,152,775 American Home Mortgage Assets Series 2007-1, Class A1 (P) 0.838 02-25-47 5,184,705 3,201,229 BAMLL-DB Trust Series 2012-OSI , Class A1 (S) 2.343 04-13-29 2,653,393 2,680,559 BCAP LLC Trust Series 2009, Class 7A1 (P)(S) 5.856 08-26-36 1,430,552 1,477,296 Series 2011, Class 21A5 (P)(S) 2.834 06-26-34 2,469,607 2,504,120 Series 2012-RR9, Class 2A5 (P)(S) 0.336 08-26-46 3,296,864 3,235,935 BCRR Trust Series 2009-1, Class 2A1 (P)(S) 5.858 07-17-40 8,286,620 8,862,980 Citigroup Mortgage Loan Trust Series 2010-8, Class 5A6 (S) 4.000 11-25-36 3,365,234 3,473,042 Series 2010-8, Class 6A6 (S) 4.500 12-25-36 3,411,582 3,590,089 Series 2012-1, Class 1A1 (P)(S) 0.528 06-25-35 3,779,576 3,624,326 Series 2013-2, Class 3A1 (P)(S) 0.338 04-25-37 5,295,691 4,964,467 Series 2013-2, Class 5A1 (P)(S) 0.298 07-25-36 1,357,320 1,268,323 Commercial Mortgage Pass Through Certificates Series 2006, Class C8 5.377 12-10-46 2,075,000 2,002,609 Series 2007-C9, Class A4 (P) 5.800 12-10-49 2,475,000 2,799,151 Series 2013-THL, Class A2 (P)(S) 1.213 06-08-30 5,175,000 5,170,700 Series 2006-FL12, Class B (P)(S) 0.330 12-15-20 7,018,983 6,922,781 Countrywide Home Loan Mortgage Pass Through Trust Series 2006-3, Class 3A1 (P) 0.408 02-25-36 2,530,605 2,125,481 Series 2004-25, Class 1A1 (P) 0.488 02-25-35 3,654,960 3,424,109 Series 2004-25, Class 2A1 (P) 0.498 02-25-35 5,123,753 4,544,676 Credit Suisse Mortgage Capital Certificates Series 2010-16, Class A3 (P)(S) 3.924 06-25-50 2,450,000 2,429,244 Series 2010-20R, Class 5A6 (P)(S) 3.500 09-27-35 2,278,310 2,302,016 CSMC Series 2010-RR5, Class 1A (P)(S) 5.467 12-16-43 3,197,783 3,477,711 Deutsche ALT-A Securities, Inc. Alternate Loan Trust Series 2007-OA2, Class A1 (P) 0.904 04-25-47 2,496,550 2,159,131 First Horizon Alternative Mortgage Securities Series 2005-AA12, Class 1A1 (P) 2.222 02-25-36 2,611,263 1,943,673 FREMF Mortgage Trust Series 2011-K701, Class C (P)(S) 4.286 07-25-48 6,125,000 6,155,435 See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 31 Maturity Rate (%) date Par value^ Value Commercial & Residential (continued) GS Mortgage Securities Corp. II Series 2007, Class G10 (P) 5.806 08-10-45 5,325,000 $5,535,423 HarborView Mortgage Loan Trust Series 2007-3, Class 2A1A (P) 0.357 05-19-47 3,780,752 3,184,985 Hilton USA Trust Series 2013-HLF, Class BFL (P)(S) 1.668 11-05-30 5,075,000 5,076,157 IndyMac INDA Mortgage Loan Trust Series 2005-AR2, Class 1A1 (P) 2.597 01-25-36 1,385,577 1,292,928 IndyMac INDX Mortgage Loan Trust Series 2005-16IP, Class A1 (P) 0.798 07-25-45 2,938,614 2,667,392 Jefferies & Company, Inc. Series 2009-R2, Class 4A (P)(S) 2.561 05-26-37 1,401,043 1,400,290 Series 2009-R9, Class 1A1 (P)(S) 2.403 08-26-46 1,183,858 1,192,472 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP9, Class AJ 5.411 05-15-47 2,800,000 2,393,824 Series 2010-C1, Class A1 (S) 3.853 06-15-43 2,628,286 2,715,272 JPMorgan Re-REMIC Series 2009-12, Class 1A1 (P)(S) 5.750 07-26-37 288,253 298,797 Series 2011-2 , Class 1A3 (P)(S) 0.808 08-26-37 2,132,405 2,163,606 LB–UBS Commercial Mortgage Trust Series 2006-C6, Class A4 5.372 09-15-39 526,000 574,677 Lehman XS Trust Series 2007-4N, Class 3A2A (P) 0.878 03-25-47 771,020 669,383 Merrill Lynch/Countrywide Commercial Mortgage Trust Series 2006-4, Class A (P) 0.280 12-12-49 471,336 470,131 ML-CFC Commercial Mortgage Trust Series 2007-8, Class AMA (P) 5.894 08-12-49 3,800,000 3,888,354 Morgan Stanley Re-REMIC Trust Series 2011-KEYA, Class 1A (S) 4.250 12-19-40 2,355,137 2,360,396 MortgageIT Trust Series 2004-2, Class A1 (P) 0.898 12-25-34 2,066,343 2,026,304 Nomura Resecuritization Trust Series 2011-1RA, Class 1A5 (P)(S) 2.560 03-26-36 2,794,443 2,795,890 OBP Depositor LLC Trust Series 2010-OBP, Class A (S) 4.646 07-15-45 2,500,000 2,748,190 RBS Commercial Funding, Inc. Trust Series 2013-GSP, Class A (P)(S) 3.834 01-13-32 4,250,000 4,313,657 RBSSP Resecuritization Trust Series 2012-6, Class 10A1 (P)(S) 0.308 08-26-36 3,144,691 2,891,075 Series 2012-6, Class 4A1 (P)(S) 0.495 01-26-36 4,211,193 3,824,677 Series 2012-6, Class 6A1 (P)(S) 0.498 11-26-35 4,725,466 4,267,432 Series 2013-1, Class 4A1 (P)(S) 0.335 01-26-37 2,077,833 1,861,763 Structured Asset Mortgage Investments, Inc. Series 2005-AR5, Class A3 (P) 0.407 07-19-35 2,388,695 2,373,524 Series 2005-AR6, Class 2A1 (P) 0.468 09-25-45 3,770,177 3,205,883 WaMu Mortgage Pass Through Certificates Series 2005-11, Class A1 (P) 0.478 08-25-45 3,901,962 3,652,748 Series 2005-AR1, Class A1A (P) 0.478 01-25-45 1,743,467 1,710,664 Series 2005-AR13, Class A1A1 (P) 0.448 10-25-45 3,701,408 3,516,657 Series 2005-AR6, Class 2A1A (P) 0.388 04-25-45 4,863,281 4,542,884 Series 2005-AR8, Class 1A (P) 0.428 07-25-45 4,316,731 3,999,179 Series 2005-AR9, Class A1A (P) 0.478 07-25-45 2,177,796 2,061,098 32 Short Duration Credit Opportunities Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Commercial & Residential (continued) WaMu Mortgage Pass-Through Certificates Series 2005-AR19, Class A1A1 (P) 0.428 12-25-45 4,449,874 $4,149,441 Wells Fargo Mortgage Backed Securities Trust Series 2005-AR12, Class 2A6 (P) 2.629 06-25-35 1,346,821 1,381,255 Series 2005-AR4, Class 2A2 (P) 2.671 04-25-35 2,383,007 2,427,035 U.S. Government Agency 0.1% Federal Home Loan Mortgage Corp. Freddie Mac Series 3733, Class A 4.000 04-15-28 112,909 114,526 Freddie Mac Series 3829 IO 4.500 08-15-39 6,308,925 861,665 Asset Backed Securities 3.0% (Cost $35,596,834) Cabela’s Master Credit Card Trust Series 2010-2A, Class A1 (S) 2.290 09-17-18 3,000,000 3,078,525 Carrington Mortgage Loan Trust Series 2006-FRE1, Class A2 (P) 0.268 07-25-36 4,498,234 4,369,049 GSAMP Trust Series 2006-NC1, Class A2 (P) 0.338 02-25-36 2,822,543 2,655,558 Invitation Homes Trust Series 2013-SFR1, Class A (P)(S) 1.309 12-17-30 4,069,162 4,071,750 Long Beach Mortgage Loan Trust Series 2005-WL2, Class M1 (P) 0.628 08-25-35 2,777,987 2,688,033 Morgan Stanley ABS Capital I Series 2004-WMC3, Class M2 (P) 0.953 01-25-35 3,298,872 2,904,109 RAAC Series Trust Series 2006-SP2, Class A3 (P) 0.428 02-25-36 3,458,504 3,334,078 SLC Student Loan Trust Series 2010-B, Class A1 (P)(S) 4.000 07-15-42 1,427,237 1,511,646 SLM Student Loan Trust Series 20011-1, Class A1 (P) 0.678 03-25-26 3,341,639 3,344,162 Series 2012-C, Class A1 (P)(S) 1.260 08-15-23 1,110,186 1,116,305 Soundview Home Equity Loan Trust Series 2005-OPT3, Class A4 (P) 0.458 11-25-35 1,068,046 1,053,947 Structured Asset Securities Corp. Series 2007-BC3, Class 2A1 (P) 0.218 05-25-47 1,415,200 1,394,128 Series 2008-BC4, Class A3 (P) 0.408 11-25-37 2,748,680 2,668,168 TAL Advantage LLC Series 2011-1A, Class A (S) 4.600 01-20-26 1,855,000 1,862,084 Shares Value Common Stocks 0.1% (Cost $1,829,471) Energy 0.1% Energy Equipment & Services 0.1% Subsea 7 SA 28,612 525,602 Oil, Gas & Consumable Fuels 0.0% Apache Corp. 3,800 304,988 Industrials 0.0% 4 Air Freight & Logistics 0.0% General Maritime Corp. (I) 417 4 See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 33 Shares Value Materials 0.0% Paper & Forest Products 0.0% NewPage Group, Inc. (I) 1,300 154,700 Preferred Securities 0.2% (Cost $2,016,604) Consumer Staples 0.0% Food Products 0.0% Post Holdings, Inc., 2.500% (S) 2,455 261,251 Energy 0.2% Oil, Gas & Consumable Fuels 0.2% SandRidge Energy, Inc., 8.500% 17,230 1,748,845 Yield (%) Shares Value Short-Term Investments 3.0% (Cost $37,190,532) Money Market Funds 3.0% State Street Institutional Liquid Reserves Fund 0.0587 (Y) 37,049,064 37,049,064 Par value Value Repurchase Agreement 0.0% Repurchase Agreement with State Street Corp., dated 1-31-14 at 0.000% to be repurchased at $141,468 on 2-3-14, collateralized by $155,000 Federal National Mortgage Association, 2.080% due 11-2-22 (valued at $144,925, including interest) $141,468 141,468 Total investments (Cost $1,220,890,278) † 100.8% Other assets and liabilities, net (0.8%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. ^ All par values are denominated in U.S. dollars unless otherwise indicated. Currency Abbreviations BRL Brazilian Real MYR Malaysian Ringgit COP Colombian Peso PEN Peruvian Nuevo Sol EUR Euro PLN Polish Zloty GBP Pound Sterling RUB Russian Ruble HUF Hungarian Forint THB Thai Baht IDR Indonesian Rupiah TRY Turkish Lira MXN Mexican Peso ZAR South African Rand 34 Short Duration Credit Opportunities Fund | Semiannual report See notes to financial statements Notes to Portfolio of Investments IO Interest-Only Security— (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate PIK Paid-in-kind TBA To Be Announced. A forward mortgage-backed securities trade issued by a U.S. Government Agency, to be delivered at an agreed-upon future settlement date. TBD To Be Determined (C) Security purchased on a when-issued or delayed delivery basis. (H) Non-income producing— Issuer is in default. (I) Non-income producing security. (K) Underlying issuer is shown parenthetically in security description. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $228,001,877 or 18.8% of the fund’s net assets as of 1-31-14. (T) This position represents an unsettled loan commitment at period end. Certain details associated with this purchase are not known prior to the settlement date, including coupon rate. (Y) The rate shown is the annualized seven-day yield as of 1-31-14. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 1-31-14, the aggregate cost of investment securities for federal income tax purposes was $1,224,946,247. Net unrealized depreciation aggregated $1,523,560, of which $28,237,143 related to appreciated investment securities and $29,760,703 related to depreciated investment securities. The fund had the following country concentration as a percentage of net assets on 1-31-14: United States 73.1% United Kingdom 2.5% Canada 2.2% Brazil 2.0% Luxembourg 1.7% Mexico 1.5% Indonesia 1.4% Turkey 1.2% Venezuela 1.1% South Africa 1.1% Other Countries 12.2% Total 100.0% See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 35 FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 1-31-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum public offering price per share. Assets Investments, at value (Cost $1,220,890,278) $1,223,422,687 Foreign currency, at value (Cost $56,535) 44,397 Cash held at broker for futurescontracts 4,789,367 Cash segregated at custodian for swapcontracts 1,245,000 Receivable for exchange cleared swaps 1,163,026 Receivable for investmentssold 25,075,500 Receivable for delayed delivery securitiessold 15,418,085 Receivable for fund sharessold 238,553 Receivable for forward foreign currency exchangecontracts 405,357 Dividends and interestreceivable 10,923,248 Receivable due fromadvisor 1,060 Other receivables and prepaidexpenses 27,134 Totalassets Liabilities Due tocustodian 238,702 Payable for investmentspurchased 36,782,642 Payable for delayed delivery securitiespurchased 30,019,031 Payable for forward foreign currency exchangecontracts 83,121 Payable for fund sharesrepurchased 3,198 Swap contracts, atvalue (includes net unamortized upfront amounts paid/received of $2,254,612) 751,575 Payable for futures variationmargin 785,883 Distributionspayable 654 Payable toaffiliates Accounting and legal servicesfees 43,699 Transfer agentfees 1,749 Trustees’fees 1,441 Other liabilities and accruedexpenses 88,027 Totalliabilities Netassets Net assets consistof Paid-incapital $1,221,875,919 Accumulated distributions in excess of net investmentincome (668,712) Accumulated net realized gain (loss) on investments, futures contracts, foreign currency transactions and swapagreements (4,905,927) Net unrealized appreciation (depreciation) on investments, futures contracts, translation of assets and liabilities in foreign currencies and swapagreements (2,347,588) Netassets 36 Short Duration Credit Opportunities Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($7,604,829 ÷ 753,096shares) 1 $10.10 Class I ($2,897,253 ÷ 287,198shares) $10.09 Class NAV ($1,203,451,610 ÷ 119,124,989shares) $10.10 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.58 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. Effective February 3, 2014, the maximum sales charge on Class A shares has been reduced to 2.5%. See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 37 FINANCIAL STATEMENTS Statement of operations For the six-month period ended 1-31-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $26,439,486 Dividends 76,724 Less foreign taxeswithheld (32,888) Total investmentincome Expenses Investment managementfees 4,142,386 Distribution and servicefees 5,964 Accounting and legal servicesfees 76,988 Transfer agentfees 3,409 Trustees’fees 6,166 State registrationfees 20,836 Printing andpostage 2,971 Professionalfees 53,734 Custodianfees 124,365 Registration and filingfees 24,771 Other 10,514 Totalexpenses Less expensereductions (57,348) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 593,160 Futurescontracts 10,733,176 Swapcontracts (1,371,179) Foreign currencytransactions (3,061,735) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (2,069,827) Futurescontracts (15,816,967) Swapcontracts 663,084 Translation of assets and liabilities in foreigncurrencies (590,261) Net realized and unrealizedloss Increase in net assets fromoperations 38 Short Duration Credit Opportunities Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 1-31-14 ended (Unaudited) 7-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $22,068,566 $42,572,787 Net realizedgain 6,893,422 9,672,379 Change in net unrealized appreciation(depreciation) (17,813,971) (9,637,854) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (63,308) (7,298) ClassI (19,722) (7,645) ClassNAV (21,712,302) (40,597,558) From net realizedgain ClassA (82,888) — ClassI (2,590) — ClassNAV (14,630,523) — Totaldistributions From fund sharetransactions Totalincrease Netassets Beginning ofperiod 1,158,104,676 1,069,595,109 End ofperiod Accumulated distributions in excess of net investmentincome See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 39 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 1-31-14 1 7-31-13 7-31-12 7-31-11 7-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.17 0.36 0.38 0.39 0.25 Net realized and unrealized gain (loss) oninvestments (0.09) (0.01) (0.05) 0.26 0.25 Total from investmentoperations Lessdistributions From net investmentincome (0.17) (0.33) (0.39) (0.46) (0.25) From net realizedgain (0.13) — (0.05) (0.03) — Totaldistributions Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $8 $2 — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.78 8 4.65 1.25 1.24 1.19 8 Expenses includingreductions 1.21 8 1.21 1.25 1.24 1.19 8 Net investmentincome 3.30 8 3.58 3.81 3.75 3.26 8 Portfolio turnover (%) 34 77 60 80 68 1 Six months ended 1-31-14.Unaudited 2 Period from 11-2-09 (commencement of operations) to 7-31-10. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 40 Short Duration Credit Opportunities Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 1-31-14 1 7-31-13 7-31-12 7-31-11 7-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.17 0.38 0.42 0.42 0.26 Net realized and unrealized gain (loss) oninvestments (0.09) — 4 (0.06) 0.26 0.25 Total from investmentoperations Lessdistributions From net investmentincome (0.18) (0.36) (0.42) (0.48) (0.27) From net realizedgain (0.13) — (0.05) (0.03) — Totaldistributions Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $3 $1 — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 2.84 8 4.14 0.88 9 0.95 9 1.20 8 Expenses includingreductions 0.90 8 0.90 0.88 0.95 0.95 8 Net investmentincome 3.27 8 3.76 4.16 4.01 3.48 8 Portfolio turnover (%) 34 77 60 80 68 1 Six months ended 1-31-14.Unaudited 2 Period from 11-2-09 (commencement of operations) to 7-31-10. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 Expense ratio has been revised to conform with current year presentation of expense recapture and net expensereductions. CLASS NAV SHARES Periodended 1-31-14 1 7-31-13 7-31-12 7-31-11 7-31-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.19 0.40 0.43 0.44 0.29 Net realized and unrealized gain (loss) oninvestments (0.09) — 4 (0.05) 0.26 0.24 Total from investmentoperations Lessdistributions From net investmentincome (0.19) (0.38) (0.44) (0.50) (0.29) From net realizedgain (0.13) — (0.05) (0.03) — Totaldistributions Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $1,203 $1,155 $1,070 $1,023 $684 Ratios (as a percentage of average net assets): Expenses beforereductions 0.75 7 0.75 0.75 0.77 0.78 7 Expenses includingreductions 0.74 7 0.74 0.75 0.77 0.77 7 Net investmentincome 3.73 7 3.79 4.29 4.21 3.90 7 Portfolio turnover (%) 34 77 60 80 68 1 Six months ended 1-31-14.Unaudited 2 Period from 11-2-09 (commencement of operations) to 7-31-10. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Notannualized. 7 Annualized. See notes to financial statements Semiannual report | Short Duration Credit Opportunities Fund 41 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Short Duration Credit Opportunities Fund (the fund) is a series of John Hancock Funds II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek maximum total return, which consists of income on its investments and capital appreciation. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class NAV shares are sold to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, printing and postage, and state registration fees for each class may differ. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p
